     Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 1 of 57




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA
                                 EASTERN DIVISION

The Religious Sisters of Mercy, et al.,      )
                                             )
                       Plaintiffs,           )
                                             )
       vs.                                   )       MEMORANDUM AND ORDER
                                             )
Alex M. Azar II, Secretary of the United     )       Case No. 3:16-cv-00386
States Department of Health and Human        )
Services, et al.,                            )
                                             )
                       Defendants.           )


Catholic Benefits Association, et al.,       )
                                             )
                       Plaintiffs,           )
                                             )
       vs.                                   )
                                             )
Alex M. Azar II, Secretary of the United     )       Case No. 3:16-cv-00432
States Department of Health and Human        )
Services, et al.,                            )
                                             )
                       Defendants.           )


       In these consolidated cases, a coalition of entities affiliated with the Catholic Church and

the State of North Dakota challenge the implementation of Section 1557 of the Patient Protection

and Affordable Care Act (“ACA”), a statute that prohibits certain forms of discrimination in

healthcare. The Plaintiffs contend that the Department of Health and Human Services (“HHS”)

and, derivatively, the Equal Employment Opportunity Commission (“EEOC”) interpret Section

1557 and related antidiscrimination laws in a way that compels them to perform and provide

insurance coverage for gender transitions and abortions.

       The Catholic Plaintiffs move for summary judgment and injunctive relief under the

Religious Freedom Restoration Act of 1993 (“RFRA”). North Dakota joins some of them in an
     Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 2 of 57




Administrative Procedure Act (“APA”) challenge and separately seeks reprieve under the

Spending Clause of the Constitution. For the reasons below, the Court concludes that the RFRA

entitles the Catholic Plaintiffs to permanent injunctive relief from the provision or coverage of

gender-transition procedures. The other claims either run afoul of jurisdictional limitations or do

not warrant summary judgment.

I.     BACKGROUND

       The Court begins with the statutory framework of Section 1557. Next is an overview of

the implementing regulations and resulting litigation. An introduction of the parties follows. Last

is a summary of these cases’ recent procedural developments.

       A.      Statutory Framework

       Enacted in March 2010, the ACA is “a comprehensive national plan to provide universal

health insurance coverage.” Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519, 583 (2012).

Fundamentally, the ACA is designed to broaden access to healthcare and insurance coverage.

King v. Burwell, 576 U.S. 473, 478-79 (2015). Part and parcel with that objective is the ACA’s

ban on discrimination in healthcare.

       Codified at 42 U.S.C. § 18116, Section 1557 of the ACA prohibits any federally funded or

administered health program or activity from engaging in discrimination. Rather than specifically

listing the prohibited grounds for discrimination, Section 1557 coopts four preexisting civil rights

statutes: (1) Title VI of the Civil Rights Act of 1964 (42 U.S.C. § 2000d et seq.) (race, color, or

national origin); (2) Title IX of the Education Amendments of 1972 (20 U.S.C. § 1681 et seq.)

(sex); (3) the Age Discrimination Act of 1975 (42 U.S.C. § 6101 et seq.) (age); and (4) the

Rehabilitation Act of 1973 (29 U.S.C. § 794) (disability). In kind, Section 1557 adopts the

enforcement mechanisms available under each incorporated statute. 42 U.S.C. § 18116(a). The




                                                 2
     Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 3 of 57




Secretary of HHS holds discretionary authority to promulgate implementing regulations. Id. §

18116(c).

       The lone prohibited ground relevant for these cases stems from Title IX, which forbids

discrimination “on the basis of sex.” 20 U.S.C. § 1681(a). Two exceptions merit mention up front.

First, Title IX is inapplicable “to an educational institution which is controlled by a religious

organization” if application “would not be consistent with the religious tenets of such

organization.” Id. § 1681(a)(3); see also 20 U.S.C. § 1687. Second, Title IX cannot “require or

prohibit any person, or public or private entity, to provide or pay for any benefit or service,

including the use of facilities, related to an abortion.” 20 U.S.C. § 1688.

       For enforcement, Section 1557 (by way of Title IX) greenlights administrative agencies to

revoke federal funding for an offending health program or activity. 20 U.S.C. § 1682. Agencies

may also pursue “any other means authorized by law,” including civil enforcement proceedings,

debarment from doing business with the federal government, lawsuits under the False Claims Act,

and even criminal penalties.1 See id. In addition, Section 1557 supports a private right of action

for damages and attorney’s fees.      See Rumble v. Fairview Health Servs., No. 14-cv-2037

(SRN/FLN), 2015 WL 1197415, at *7 n.3 (D. Minn. Mar. 16, 2015) (concluding that Section 1557

provides a private right of action because each incorporated statute does so).




1
  Applicants for federal financial assistance from HHS must complete Form 690, which certifies
that the applicant will comply with antidiscrimination laws like Section 1557 and Title IX. See 45
C.F.R. §§ 86.4, 92.4. Subsequent failure to comply with those laws may trigger the False Claims
Act, exposing an offender to civil penalties of up to $11,000 per false claim “plus 3 times the
amount of damages which the Government sustains because of” any false claim. 31 U.S.C. §
3729(a)(1). Further, an individual who makes a materially false statement in connection with the
delivery of or payment for healthcare benefits or services is subject to criminal monetary penalties,
up to five years’ imprisonment, or both. 18 U.S.C. § 1035.


                                                 3
     Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 4 of 57




       B.      Regulations and Litigation

       1.      The 2016 Rule

       More than six years after the ACA became law, HHS promulgated a rule interpreting

Section 1557. See Nondiscrimination in Health Programs and Activities, 81 Fed. Reg. 31,376

(May 18, 2016) (“2016 Rule”). The 2016 Rule applied broadly. HHS defined “covered entity” to

encompass any “entity that operates a health program or activity, any part of which receives

Federal financial assistance.” Id. at 31,466 (formerly codified at 45 C.F.R. § 92.4). And a “health

program or activity” meant “the provision of health-related services, health-related insurance

coverage, or other health-related coverage.” Id. at 31,467. For entities “principally engaged” in

those endeavors, the regulation extended to “all of [their] operations.” Id. Due to near-ubiquitous

participation in Medicaid and Medicare, HHS estimated that the 2016 Rule would apply to “almost

all practicing physicians in the United States” and to over 133,000 hospitals, clinics, and other

healthcare facilities. Id. at 31,445-46. The agency also predicted that the regulation would apply

to the approximately 180 insurers that offered health plans through ACA or state-based

marketplaces. Id. at 31,445.

       Making the incorporation of Title IX plain, the 2016 Rule prohibited discrimination “on

the basis of . . . sex.” Id. at 31,469 (formerly codified at 45 C.F.R. § 92.101(a)). HHS then defined

that phrase to include “discrimination on the basis of . . . termination of pregnancy, . . . sex

stereotyping, and gender identity.” Id. at 31,467 (formerly codified at 45 C.F.R. § 92.4). Drilling

down further, the 2016 Rule defined “gender identity” as “an individual’s internal sense of gender,

which may be male, female, neither, or a combination of male and female, and which may be

different from an individual’s sex assigned at birth.” Id. And “sex stereotypes” in part meant “the

expectation that individuals will consistently identify with only one gender and that they will act




                                                 4
     Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 5 of 57




in conformity with the gender-related expressions stereotypically associated with that gender.” Id.

at 31,468. The regulation left “termination of pregnancy” undefined.

        HHS contextualized those definitions with specific examples of discriminatory conduct.

To start, the 2016 Rule prohibited a covered healthcare provider from refusing to offer medical

services for gender transitions2 if that provider offered comparable services to others. Id. at 31,471

(formerly codified at 45 C.F.R. § 92.206). HHS used this example: “A provider specializing in

gynecological services that previously declined to provide a medically necessary hysterectomy for

a transgender man would have to revise its policy to provide the procedure for transgender

individuals in the same manner it provides the procedure for other individuals.” Id. at 31,455. The

same concept theoretically applied for abortions. So if an obstetrician performed dilation and

curettage procedures for miscarriages, then the 2016 Rule barred a later refusal to perform those

procedures for abortions. See Doc. No. 95, ¶ 134. As for covered entities’ health plans, HHS

declared that any “categorical . . . exclusion or limitation on coverage for all health services related

to gender transition is unlawful on its face.” 81 Fed. Reg. at 31,429; see also id. at 31,471-72

(formerly codified at 45 C.F.R. § 92.207(b)(4)-(5)). Put differently, the 2016 Rule prohibited

covered insurers and third-party administrators3 (“TPAs”) from offering or administering health

plans with gender-transition exclusions. Doc. No. 97, ¶ 133. The regulation likewise banned

healthcare providers from issuing such exclusions in their employee health plans. Id. ¶ 135.




2
  HHS noted that “[t]he range of transition-related services, which includes treatment for gender
dysphoria, is not limited to surgical treatments and may include . . . hormone therapy and
psychotherapy, which may occur over the lifetime of the individual.” 81 Fed. Reg. at 31,435-36.
3
  Self-insured entities often contract with TPAs to administer their group health plans. TPAs “are
generally not responsible for the benefit design of the self-insured plans they administer.” 81 Fed.
Reg. at 31,432.


                                                   5
     Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 6 of 57




       Meanwhile, the 2016 Rule imported applicable statutory exceptions for discrimination

based on race, color, national origin, age, and disability. 81 Fed. Reg. at 31,470 (formerly codified

at 45 C.F.R. § 92.101(c)). For sex discrimination, though, HHS conspicuously omitted Title IX’s

religious and abortion-neutrality exemptions. See id. The agency deflected comments calling for

the religious carve-out’s inclusion by positing that “Section 1557 contains no religious exemption”

and that “a blanket religious exemption could result in a denial or delay in the provision of health

care and in discouraging individuals from seeking necessary care.” Id. at 31,380.

       HHS rejected the abortion-neutrality exemption too, explaining that separate ACA

provisions could shield objecting providers and insurers. Id. In particular, HHS cited to Section

1303 of the ACA. That statute provides that a qualified health plan is not required to include

abortion coverage as an essential health benefit. 42 U.S.C. § 18023(b)(1)(A)(i). Section 1303

additionally bars qualified health plans offered through an ACA exchange from discriminating

against an individual healthcare facility or provider because of an unwillingness to provide, pay

for, provide coverage of, or refer for abortions. Id. § 18023(b)(4). Myriad other federal laws offer

similar protection. The Weldon Amendment, which consistently appears in HHS appropriations

legislation, prevents federal agencies from discriminating against healthcare entities based on

(identical to Section 1303) refusal to provide, pay for, provide coverage of, or refer for abortions.

See Consolidated Appropriations Act of 2019, Pub. L. No. 115-245, Div. B, § 507(d)(1), 132 Stat.

2981, 3118 (2018).      The Coats-Snowe Amendment prohibits the federal government from

discriminating against healthcare entities that decline to perform, refer for, or undergo training for

abortions. 42 U.S.C. § 238n(a)(1). And the Church Amendments guarantee that a recipient of

certain sources of federal funds cannot be compelled to perform or assist in sterilization procedures




                                                  6
     Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 7 of 57




or abortions if “contrary to [the recipient’s] religious beliefs or moral objections.” 42 U.S.C. §

300a-7(b)(1).

       Having jettisoned the Title IX exemptions, HHS settled on a narrower exclusion. The 2016

Rule excepted applications that “would violate applicable Federal statutory protections for

religious freedom and conscience.” 81 Fed. Reg. at 31,466 (formerly codified at 45 C.F.R. §

92.2(c)). More specifically, HHS explained that the RFRA “is the proper means to evaluate any

religious concerns about the application of Section 1557 requirements.” Id. at 31,380. HHS went

on to note that it would evaluate “individualized and fact specific” RFRA claims “on a case-by-

case basis.” Id. To obtain an exception, in other words, a provider objecting on religious grounds

needed to convince HHS that the regulation circumstantially violated the RFRA. Doc. No. 95, ¶

51. Otherwise, an objecting provider’s last resort rested in federal court. Id.

       The 2016 Rule had implications for employers outside the healthcare context as well. Title

VII of the Civil Rights Act of 1964 bans all employers with 15 or more employees—whether

receiving federal funding or not—from engaging in sex discrimination.4 42 U.S.C. §§ 2000e-2(a),

2000e(b). The EEOC holds primary responsibility for interpreting and enforcing Title VII. See

Griggs v. Duke Power Co., 401 U.S. 424, 433-34 (1971). HHS coordinated with the EEOC to

expand the 2016 Rule’s reach to otherwise noncovered entities through Title VII’s analogous ban

on sex discrimination. See 81 Fed. Reg. at 31,432.

       Understanding that relationship demands more explanation. Recall that HHS designated

health plans with categorical exclusions for gender-transition services as facially discriminatory.

Id. at 31,429. That meant health insurers and TPAs receiving federal financial assistance could



4
  Title VII similarly mandates an employer to reasonably accommodate employees’ religious
beliefs unless doing so results in undue hardship on the employer’s business. See 42 U.S.C. §
2000e(j); 29 C.F.R. § 1605.2(c).


                                                 7
     Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 8 of 57




not issue or administer such exclusions without potential exposure to Section 1557 liability—even

if the entities they contracted with fell entirely outside the regulation’s scope. Id. at 31,432. As a

corollary, employers that wished to exclude coverage for gender-transition services in their group

health plans faced a disincentive to do so if contracting with a covered entity. Id.

       The situation became especially precarious for TPAs. The Employee Retirement Income

Security Act of 1974 (“ERISA”) compels TPAs to administer health plans as written. 29 U.S.C.

§ 1104(a)(1)(D). So if a self-insured employer designed a health plan on its own with a categorical

gender-transition exclusion, ERISA would require that employer’s TPA to administer the plan by

its terms. 81 Fed. Reg. at 31,432. But the 2016 Rule would have simultaneously found the TPA’s

administration of the same plan unlawfully discriminatory. Id. at 31,429. Recognizing that

dichotomy, HHS committed to “adjusting” enforcement by initially determining “whether

responsibility for the decision or other action alleged to be discriminatory rests with the employer

or with the [TPA].” Id. at 31,432. If the latter, HHS would commence enforcement proceedings

as usual. Id. If the former, however, jurisdictional limitations prevented the agency from pursuing

enforcement unless the employer already qualified as a covered health program or activity. Id.

       That jurisdictional gap is where the EEOC entered the picture. HHS explained the

coordinated response this way:

       Where, for example, [HHS] lacks jurisdiction over an employer responsible for
       benefit design, [HHS] typically will refer or transfer the matter to the EEOC and
       allow that agency to address the matter. The EEOC has informed [HHS] that,
       provided the filing meets the requirements for an EEOC charge, the date a
       complaint was filed with [HHS] will be deemed the date it was filed with the EEOC.

Id. By the time HHS promulgated the 2016 Rule, the EEOC had already interpreted Title VII to

protect against gender-identity discrimination as an inherent form of sex discrimination. See Macy

v. Holder, EEOC Appeal No. 0120120821, 2012 WL 1435995, at *7 (Apr. 20, 2012). In plain




                                                  8
     Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 9 of 57




terms, then, HHS indicated that the EEOC would pursue Title VII enforcement actions against

nonhealthcare employers with gender-transition exclusions in their group health plans. See Doc.

No. 97, ¶ 165.

        2.       Litigation Challenging the 2016 Rule

        The 2016 Rule quickly drew legal challenges. One month after the regulation took partial

effect, a group of states and religious healthcare providers brought suit in the Northern District of

Texas. Franciscan All., Inc. v. Burwell, Case No. 7:16-cv-00108, Doc. No. 1 (N.D. Tex. Aug. 23,

2016). Similar coalitions sued in this district not long after. Religious Sisters of Mercy v. Burwell,

Case No. 3:16-cv-00386, Doc. No. 1 (D.N.D. Nov. 7, 2016); Cath. Benefits Assoc. v. Burwell,

Case No. 3:16-cr-00432, Doc. No. 1 (D.N.D. Dec. 28, 2016). This Court eventually consolidated

the Religious Sisters of Mercy and Catholic Benefits Association cases. Doc. No. 37.

        On December 31, 2016, the Franciscan Alliance court entered a nationwide preliminary

injunction. 227 F. Supp. 3d 660, 695 (N.D. Tex. 2016). The court’s order barred enforcement of

the 2016 Rule insofar as it prohibited discrimination based on “gender identity” and “termination

of pregnancy.”      Id.   The court first concluded that the regulation violated the APA by

impermissibly expanding the scope of sex discrimination under Title IX to encompass gender

identity. Id. at 689. Next, the court faulted HHS’s decision to omit Title IX’s religious and

abortion-neutrality exemptions. Id. at 691. The court then determined that the regulation’s

mandate for healthcare entities to perform and insure gender-transition and abortion procedures

imposed a substantial burden on the private plaintiffs’ exercise of religion. Id. at 692. Finally, the

court found that HHS failed to show that the 2016 Rule satisfied strict scrutiny under the RFRA.

Id. at 693.




                                                  9
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 10 of 57




       In the meantime, this Court stayed enforcement of the 2016 Rule against the named

Plaintiffs. Doc. No. 23. The Court later clarified that the stay only prevented enforcement of the

regulation’s “prohibitions against discrimination on the bases of gender identity and termination

of pregnancy.” Doc. No. 36. Further, the Court acknowledged the extant nationwide preliminary

injunction in Franciscan Alliance. Id.

       With key aspects of the 2016 Rule on hold and the onset of a new presidential

administration, HHS resolved to return to the drawing board. In late May 2017, the Defendants

requested a voluntary remand and stay in these cases to permit the agency “to assess the

reasonableness, necessity, and efficacy” of the challenged regulation. Doc. No. 45. HHS also

expressed a desire “to address certain issues identified by” the Franciscan Alliance court in its

preliminary injunction decision. Id. The Court granted the Defendants’ motion and imposed a

stay on August 24, 2017. Doc. No. 56. The Franciscan Alliance court ordered a similar stay. Civil

Action No. 7:16-cv-00108-O, 2017 WL 3616652, at *5 (N.D. Tex. July 10, 2017).

       Over a year passed while a draft of a new proposed rule circulated through the federal

bureaucracy. See Doc. Nos. 57, 58, 59, 61, 62, 64. Then in December 2018, the Franciscan

Alliance litigation restarted. Case No. 7:16-cv-00108, Doc. No. 126 (N.D. Tex. Dec. 17, 2018).

The plaintiffs in that case promptly moved for summary judgment and permanent injunctive relief.

See, e.g., id., Doc. No. 136 (N.D. Tex. Feb. 4, 2019).

       In June 2019, while those motions remained pending, HHS issued a Notice of Proposed

Rulemaking that sought to revise the 2016 Rule. See Nondiscrimination in Health and Heath

Education Programs or Activities, 84 Fed. Reg. 27,846 (proposed June 14, 2019) (“NPRM”).

Among other things, the NPRM proposed to repeal the 2016 Rule’s definition of “on the basis of

sex” in its entirety. Id. at 27,857. But HHS then pointed out that the United States Supreme Court




                                                10
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 11 of 57




had recently granted three petitions for writs of certiorari—consolidated and later decided as

Bostock v. Clayton County, 590 U.S. ___, 140 S. Ct. 1731 (2020)—in part to determine whether

Title VII’s proscription of sex discrimination equated to a bar on gender-identity discrimination.

84 Fed. Reg. at 27,855; see also 139 S. Ct. 1599 (2019) (mem.) (granting certiorari and

consolidating cases). The NPRM acknowledged that “[b]ecause Title IX adopts the substantive

and legal standards of Title VII, a holding by the U.S. Supreme Court on the definition of ‘sex’

under Title VII will likely have ramifications for the definition of ‘sex’ under Title IX.” 84 Fed.

Reg. at 27,855 (footnote omitted). With Bostock looming, HHS declined to propose a new

definition of “sex” in the NPRM. Id. at 27,857. The agency instead demurred to “allow the Federal

courts, in particular, the U.S. Supreme Court, to resolve any dispute about” that term’s “proper

legal interpretation.” Id. at 27,873.

       Four months after HHS rolled out the NPRM, the Franciscan Alliance court granted

summary judgment for the plaintiffs. 414 F. Supp. 3d 928 (N.D. Tex. 2019). The court adhered

to the reasoning in its preliminary injunction decision and concluded that the 2016 Rule violated

both the RFRA and the APA. Id. at 942-43. Yet the court stopped short of entering a nationwide

permanent injunction against enforcement of the 2016 Rule’s prohibitions on discrimination based

on gender identity and termination of pregnancy. Id. at 946. Instead, the court elected to vacate

those portions of the regulation and remand to HHS for further consideration. Id. Neither party

appealed on the merits. But the plaintiffs appealed the denial of injunctive relief to the Fifth Circuit

Court of Appeals, where briefing wrapped up in early December. See Franciscan All., Inc. v. Azar,

USCA No. 20-10093 (5th Cir. Jan. 24, 2020).




                                                  11
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 12 of 57




       3.      The 2020 Rule

       HHS finalized a new rule interpreting Section 1557 on June 12, 2020. See Section 1557

of the Patient Protection and Affordable Care Act, U.S. Dep’t of Health & Human Servs., https://

www.hhs.gov/civil-rights/for-individuals/section-1557/index.html (last visited Jan. 19, 2021).

Publication in the Federal Register occurred one week later. Nondiscrimination in Health and

Health Education Programs or Activities, 85 Fed. Reg. 37,160 (June 19, 2020) (“2020 Rule”). The

2020 Rule marks a significant shift from HHS’s original Section 1557 interpretation.

       In scope, the 2020 Rule applies more narrowly than its predecessor in two respects. First,

HHS redefined “health program or activity” to eliminate blanket regulatory application to entities

“principally or otherwise engaged in the business of providing health insurance.” 45 C.F.R. §

92.3(c). Health insurers remain subject to Section 1557 for the specific parts of their operations

that receive federal financial assistance. See id. § 92.3(b) (“For any entity not principally engaged

in the business of providing healthcare, the requirements applicable to a ‘health program or

activity’ under this part shall apply to such entity’s operations only to the extent any such operation

receives Federal financial assistance.”). The revision indicates only that the entirety of federally

funded insurers’ operations no longer automatically qualifies for regulation merely by virtue of

selling or administering health insurance plans. See 85 Fed. Reg. at 37,172. And second, whereas

the 2016 Rule extended to all HHS-administered programs, the 2020 Rule applies exclusively to

the agency’s programs administered under Title I of the ACA. 45 C.F.R. § 92.3(a). That means

some programs administered by, for example, the Centers for Medicare and Medicaid Services

and the Centers for Disease Control and Prevention likely now fall outside Section 1557’s reach.

See 85 Fed. Reg. at 37,170-71.




                                                  12
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 13 of 57




       True to the NPRM, the 2020 Rule repealed the definition of “on the basis of sex” in full.

Id. at 37,167. HHS reverted to stating that discrimination is barred on the ground prohibited by

Title IX without supplemental definition. See 45 C.F.R. § 92.2(b)(2). Still, HHS took the position

that the “extension of sex-discrimination protections to encompass gender identity was contrary to

the text of Title IX.” 85 Fed. Reg. at 37,168. The agency repeatedly leaned on the Solicitor

General’s amicus curiae brief in Bostock to support that stance. See id. at 37,178, 37,194, 37,195.

That notwithstanding, HHS reaffirmed its expectation that Bostock—however decided—would

impact the meaning of “on the basis of sex” under Title IX. Id. at 37,168. HHS suggested that the

repeal “would not preclude application of the [Bostock] Court’s construction” of the phrase. Id.

       In a similar vein, HHS dispensed with the 2016 Rule’s prohibition on categorical gender-

transition exclusions in covered entities’ health plans. Id. at 37,201. The agency asserted a lack

of “statutory authority to require the provision or coverage of such procedures under Title IX

protections from discrimination on the basis of sex.” Id. at 37,198. HHS further concluded that

the coverage mandate had improperly preempted legitimate medical debate, explaining that “the

medical community is divided on many issues related to gender identity, including the value of

various ‘gender-affirming’ treatments for gender dysphoria.” Id. at 37,187.

       The 2020 Rule also expanded and clarified available exceptions to Section 1557. Id. at

37,204. Namely, HHS incorporated the Title IX religious and abortion-neutrality exemptions. See

45 C.F.R. § 92.6(b) (stating that any application that would contradict exemptions provided by

Section 1557’s four incorporated civil rights statutes, including Title IX, “shall not be imposed or

required”). The 2020 Rule additionally set out an explicit, though not exhaustive, list of federal

religious freedom and conscience provisions that would override application of Section 1557 in




                                                13
      Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 14 of 57




some circumstances. Id. That list included the RFRA, Section 1303 of the ACA, the Weldon

Amendment, the Coats-Snow Amendment, and the Church Amendments. Id.

         4.      Bostock and Litigation Challenging the 2020 Rule

         On June 15, 2020, the Supreme Court decided Bostock—just three days after HHS

finalized the 2020 Rule.5 The Court held that firing an employee for being homosexual or

transgender constitutes sex discrimination under Title VII because such a decision “necessarily

and intentionally discriminates against that individual in part because of sex.” Bostock, 140 S. Ct.

at 1744. In so holding, the Court assumed that “sex” referred “only to biological distinctions

between male and female.” Id. at 1739. Even with that assumption, the Court deemed it

“impossible to discriminate against a person for being homosexual or transgender without

discriminating against that individual based on sex.” Id. at 1741.

         Bostock arrived with caveats, however. The Court warned that its decision did not

“prejudge” any “other federal or state laws that prohibit sex discrimination.” Id. at 1753. Indeed,

a dissent from Justice Alito went so far as to identify Section 1557 as having the potential to

“emerge as an intense battleground under the Court’s holding.” Id. at 1781 (Alito, J., dissenting).

And the Court separately expressed continued commitment to safeguarding employers’ religious

convictions. Id. at 1753-54 (majority opinion). Referencing the RFRA by name, the Court

categorized it as “a kind of super statute” that “might supersede Title VII’s commands in

appropriate cases.” Id. at 1754.

         A flurry of litigation commenced in the wake of Bostock. Almost immediately, five cases

sprung up seeking to prevent enforcement of the 2020 Rule and to revive various aspects of the

2016 Rule. See Whitman-Walker Clinic, Inc. v. U.S. Dep’t of Health & Human Servs., Case No.



5
    Bostock preceded the 2020 Rule’s publication in the Federal Register by four days.


                                                 14
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 15 of 57




1:20-cv-01630 (D.D.C. June 22, 2020); Walker v. Azar, Case No. 1:20-cv-02834 (E.D.N.Y. June

26, 2020); Boston All. of Gay, Lesbian, Bisexual & Transgender Youth v. U.S. Dep’t of Health &

Human Servs., Case No. 1:20-cv-11297 (D. Mass. July 9, 2020); Washington v. U.S. Dep’t of

Health & Human Servs, Case No. 2:20-cv-01105 (W.D. Wash. July 16, 2020); New York v. U.S.

Dep’t of Health & Human Servs., Case No. 1:20-cv-05583 (S.D.N.Y. July 20, 2020). Briefing on

dispositive motions is ongoing in two of those cases, while district courts have decided preliminary

injunction motions in the other three.

       In Boston Alliance and New York, where dispositive motions remain pending, the

plaintiffs challenge the 2020 Rule’s repeal of specific protections against discrimination based on

gender identity and termination of pregnancy, as well as its incorporation of Title IX’s religious

and abortion-neutrality exemptions. See Case No. 1:20-cv-11297, Doc. No. 1, ¶¶ 166-80 (D. Mass.

July 9, 2020); Case No. 1:20-cv-05583, Doc. No. 1, ¶ 86 (S.D.N.Y. July 20, 2020). As for

Washington, the court denied a preliminary injunction motion and dismissed that case for lack of

standing. CASE NO. C20-1105JLR, --- F. Supp. 3d ----, 2020 WL 5095467 (W.D. Wash. Aug.

28, 2020). The court centrally reasoned that, after Bostock, the plaintiffs failed to show an

imminent risk of injury because the 2020 Rule possibly protected against gender-identity

discrimination under a straightforward reading of Title IX’s “on the basis of sex” language—even

without the 2016 Rule’s definitional provision. Id. at *7.

       In the two remaining cases, the district courts entered partially overlapping preliminary

injunctions. Walker v. Azar, Case No. 20-CV-2834 (FB) (SMG), --- F. Supp. 3d ----, 2020 WL

4749859, at *10 (E.D.N.Y. Aug. 17, 2020); Whitman-Walker Clinic, Inc. v. U.S. Dep’t of Health

& Human Servs., Civil Action No. 20-1630 (JEB), --- F. Supp. 3d ----, 2020 WL 5232076, at *45

(D.D.C. Sept. 2, 2020). Both courts determined that the 2020 Rule violated the APA by failing to




                                                15
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 16 of 57




consider Bostock prior to publication. See Walker, 2020 WL 4749859, at *9; Whitman-Walker,

2020 WL 5232076, at *26. Yet the chosen remedies differed slightly.

       The Walker court’s order reinstates the 2016 Rule’s definition of “on the basis of sex” to

encompass “gender identity” and “sex stereotyping.” 2020 WL 4749859, at *10. The court also

later enjoined the repeal of the former 45 C.F.R. § 92.206, which essentially repeats the prohibition

against discrimination based on gender identity in the provision of health services. Walker v. Azar,

Case No. 20-CV-2834 (FB) (SMG), 2020 WL 6363970, at *4 (E.D.N.Y. Oct. 29, 2020).

       By contrast, the preliminary injunction entered by the Whitman-Walker court revives only

the 2016 Rule’s “sex stereotyping” definition. 2020 WL 5232076, at *26. Even so, the court

found that definition broad enough to protect against discrimination based on gender identity too.

Id. at *23. Lastly, the court blocked the 2020 Rule’s incorporation of the Title IX religious

exemption. Id. at *29. Although declining to deem incorporation of the religious exemption

substantively invalid, the court nevertheless concluded that HHS had failed to adequately weigh

the impact it might have on access to healthcare. Id.

       All other aspects of the 2020 Rule remain in effect today. The two courts that granted

preliminary injunction motions passed up invitations to enjoin the regulation in total. Walker,

2020 WL 6363970, at *1; Whitman-Walker, 2020 WL 5232076, at *45. So incorporation of the

Title IX abortion-neutrality exemption is still effective, as are the repeal of “termination of

pregnancy” from the definition of sex discrimination, the repeal of the insurance coverage mandate

for gender-transition services, the inclusion of specific overriding religious freedom and

conscience protections, and the narrower scope of application to health insurers. See Walker, 2020

WL 6363970, at *2-3 (enumerating provisions in 2020 Rule not subject to injunctions). Also

worth noting, HHS recently appealed both adverse preliminary injunction decisions. See Walker




                                                 16
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 17 of 57




v. Azar, USCA No. 20-3827 (D.C. Cir. Nov. 10, 2020); Whitman-Walker Clinic, Inc. v. U.S. Dep’t

of Health & Human Servs., USCA No. 20-5331 (2d Cir. Nov. 9, 2020).

       Throughout the last four and a half years of fluid regulatory interpretations and litigation

surrounding Section 1557, the EEOC’s interpretation of Title VII as applied to employers’ group

health plans has stayed static. Doc. No. 97, ¶ 160. The EEOC—before and after Bostock—has

taken the consistent position that Title VII protects against discrimination based on gender identity.

Compare Doc. No. 97-7 (EEOC guidance document on protections for LGBT workers from

December 2016), with What You Should Know: The EEOC and Protections for LGBT Workers,

U.S. Equal Emp’t Opportunity Comm’n, https://www.eeoc.gov/laws/guidance/what-you-should-

know-eeoc-and-protections-lgbt-workers (last visited Jan. 19, 2021) (contemporary EEOC

guidance document on protections for LGBT workers). In line with that stance, the EEOC has

pursued enforcement actions against nonhealthcare employers that categorically exclude coverage

for gender transitions from their health plans. See Doc. No. 97, ¶¶ 156-59.

       C.      Introduction of Parties

       Four Catholic organizations and the State of North Dakota comprise the Plaintiffs in

Religious Sisters of Mercy.      In Catholic Benefits Association, the Plaintiffs consist of the

namesake organization and three of its members, all affiliated with the Catholic Church. The

Defendants are agencies and appointed officials of the United States government responsible for

promulgating and enforcing the challenged interpretations of federal law.

       1.      Religious Sisters of Mercy Plaintiffs

       Plaintiff Religious Sisters of Mercy is a Catholic order of religious sisters devoted to works

of mercy, including offering healthcare to the underserved. Doc. No. 96-2, ¶ 2. Located in Alma,

Michigan, the Religious Sisters of Mercy is a nonprofit corporation officially approved by the




                                                 17
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 18 of 57




Vatican. Id. ¶ 3. The sisters choose to follow their faith by offering care to those suffering from

physical, psychological, intellectual, and spiritual ailments. Id. ¶ 4. As part of that mission, some

sisters serve as licensed healthcare professionals. Id. ¶ 5; see also Doc. No. 96-5, ¶ 2.

       The Religious Sisters of Mercy own and operate Plaintiff Sacred Heart Mercy Health Care

Center (“Sacred Heart”), a nonprofit clinic located in Alma, Michigan. Doc. No. 96-2, ¶ 6. Several

of the sisters work at Sacred Heart as doctors, nurses, or other healthcare professionals. Id. The

clinic serves poor, disabled, and elderly Medicare and Medicaid patients and provides low-cost or

free care to uninsured individuals. Id. ¶ 8. The Religious Sisters of Mercy operate Sacred Heart

in accordance with the Ethical and Religious Directives for Catholic Healthcare Services issued

by the United States Conference of Catholic Bishops. Id. ¶ 6.

       Plaintiff SMP Health System is a nonprofit health system sponsored by another Catholic

religious order, the Sisters of Mary of the Presentation. Doc. No. 96-3, ¶ 4. Headquartered in

Valley City, North Dakota, SMP Health System operates healthcare facilities in North Dakota and

Illinois. Id. ¶ 3. It places special emphasis on providing services to the poor and elderly, including

Medicare and Medicaid patients. Id. ¶ 4. The Sisters of Mary of the Presentation operate SMP

Health System in a manner that abides by the Ethical and Religious Directives for Catholic

Healthcare Services issued by the United States Conference of Catholic Bishops. Id. ¶ 5.

       Plaintiff University of Mary (“University”) is a Roman Catholic, Benedictine higher

education institution with its main campus in Bismarck, North Dakota. Doc. No. 96-4, ¶¶ 5-6.

While welcoming students of all faiths and backgrounds, the University upholds Catholic teaching

in its programs and services. Id. ¶ 6. The University offers a nursing program and operates a

student health clinic that each receive funding from HHS. Id. ¶¶ 8, 10.




                                                 18
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 19 of 57




       Consistent with their Catholic faith, each of these Plaintiffs believes “that every man and

woman is created in the image and likeness of God, and that they reflect God’s image in unique—

and uniquely dignified—ways.” Doc. Nos. 96-2, ¶ 9; 96-3, ¶ 6; 96-4, ¶ 9. When providing medical

services, these Plaintiffs serve every person who needs and qualifies for care, including

transgender individuals. Doc. Nos. 96-2, ¶ 7; 96-3, ¶ 7; 96-6, ¶ 4. Nonetheless, they believe that

performing gender-transition procedures would violate their medical judgment by potentially

causing harm to patients. Doc. Nos. 96-2, ¶ 11; 96-5, ¶ 9. They also believe that performing

gender-transition, abortion, and sterilization services would violate their religious beliefs regarding

human sexuality and procreation. Doc. Nos. 96-2, ¶ 12; 96-3, ¶¶ 8-10; 96-4, ¶ 10. Finally, these

Plaintiffs offer health benefits to their eligible employees, and they object for religious reasons to

providing insurance coverage for abortions, sterilizations, and gender transitions. Doc. Nos. 96-

2, ¶ 15; 96-3, ¶ 11; 96-4, ¶ 13.

       Plaintiff North Dakota oversees and controls several state agencies that receive financial

assistance from HHS. Doc. No. 95, ¶ 12. For example, the North Dakota Department of Human

Services received nearly $900 million in Medicaid funding in the most recent fiscal year. Doc.

No. 96-8, ¶ 4. Additionally, North Dakota operates a State Hospital in Jamestown that provides

psychiatric and chemical dependency treatment in part through HHS-administered funds. Doc.

No. 95, ¶ 12. The state’s Medicaid program excludes coverage for abortions (with exceptions for

rape, incest, or to save the life of the mother) and gender reassignment surgeries. Medical Servs.

Div., N.D. Dep’t of Human Servs., General Information for Providers: North Dakota Medicaid

and Other Medical Assistance Programs 85 (2021). North Dakota’s employee health plan excludes

coverage for similar services. Doc. No. 95, ¶ 165. The state also employs licensed healthcare

professionals and offers health benefits to those employees and their families. Id. ¶ 12.




                                                  19
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 20 of 57




       2.      Catholic Benefits Association Plaintiffs

       Plaintiff Catholic Benefits Association (“CBA”) is a nonprofit corporation and Catholic

ministry. Doc. No. 97-1, p. 1. Among other purposes, the CBA is organized “[t]o support Catholic

employers . . . that, as part of their religious witness and exercise, provide health or other benefits

to their respective employees in a manner that is consistent with Catholic values.” Id. at 2. The

CBA’s membership includes over 1,030 employers and 5,100 Catholic parishes within more than

60 dioceses and archdioceses, collectively covering more than 90,000 employees and their

families. Doc. No. 97, ¶¶ 53-54. Membership in the CBA is limited to Catholic employers that

commit to providing benefits or services consistent with Catholic values. Doc. No. 97-2, p. 4.

Many CBA members offer healthcare or health-related services that receive funding from

Medicare, Medicaid, or other HHS-administered programs. Doc. No. 97, ¶¶ 54-56. And some

employer members, including Catholic dioceses and archdioceses, offer employee health benefits

in conjunction with health insurers and TPAs that receive federal financial assistance. Id. ¶ 57.

       The three remaining Plaintiffs are CBA members. Plaintiff Diocese of Fargo (“Diocese”)

carries out the spiritual, educational, and social service mission of the Catholic Church in eastern

North Dakota. Id. ¶ 11. The Diocese employs more than 15 individuals and operates a self-insured

health plan for its employees. Id. ¶¶ 14, 19. Many Catholic parishes and affiliated ministries

within the Diocese participate in that plan as well. Id. ¶ 23. The Diocese has engaged Blue Cross

Blue Shield of North Dakota (“BCBSND”)—an entity that receives federal financial assistance

through an ACA exchange—as a TPA to administer its health plan. Id. ¶¶ 19-20. BCBSND has

required the Diocese to enter into an indemnification agreement for decisions related to health plan

design, such as the exclusion of gender-transition and abortion coverage. Id. ¶ 22.




                                                  20
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 21 of 57




       Plaintiff Catholic Charities North Dakota (“Catholic Charities”) serves the poor, elderly,

and disabled through critical social service programs. Id. ¶ 24. Its programs include disaster relief,

individual and family counseling, adoption services, pregnancy counseling, and guardianship

services for adults with special needs. Id. Catholic Charities employs more than 15 individuals.

Id. ¶ 26. To provide benefits to its employees, Catholic Charities contracts with an insurer that

receives federal financial assistance from HHS. Id. ¶¶ 28-29.

       Plaintiff Catholic Medical Association (“CMA”) is a national, physician-led community of

healthcare professionals that strives to uphold the principles of the Catholic faith in the science

and practice of medicine. Id. ¶ 30. Member physicians must promise to adhere to Catholic moral

principles, particularly those related to bio-medical ethics. Id. ¶ 32. Consistent with their faith,

CMA members do not provide gender-transition services, but some do perform procedures like

hysterectomies and mastectomies that other physicians perform as part of gender transitions. Id.

¶ 34. Some CMA members also offer health benefits for employees that exclude coverage for

gender transitions and abortion. Id. ¶ 37.

       3.      Defendants

       Defendant United States Department of Health and Human Services is the federal agency

tasked with implementing and enforcing Section 1557. Doc. No. 95, ¶ 66. Sued in his official

capacity, Defendant Alex M. Azar II is the Secretary of HHS. Id. ¶ 67. HHS and Secretary Azar

are Defendants in both consolidated cases.            Defendant Equal Employment Opportunity

Commission is the federal agency charged with implementing and enforcing Title VII. Id. ¶ 68.

Sued in her official capacity, Defendant Janet Dhillon is the Chair of the EEOC. Id. ¶ 69. The

EEOC and Chair Dhillon are Defendants solely in Catholic Benefits Association.




                                                 21
      Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 22 of 57




        D.     Recent Procedural Developments

        On November 6, 2020, the Plaintiffs moved to lift the stay. Doc. No. 92. The Court granted

the motion and set deadlines for amended complaints and responses. Doc. No. 93. On November

23, 2020, the Plaintiffs timely filed amended complaints and contemporaneously moved for partial

summary judgment and permanent injunctive relief. Doc. Nos. 95-98.

        Invoking the RFRA, the APA, and the Spending Clause of the Constitution, the Religious

Sisters of Mercy Plaintiffs seek relief from HHS’s current interpretation of Section 1557. Doc.

No. 96. The Catholic Benefits Association Plaintiffs, relying exclusively on the RFRA, request

relief from the same interpretation of Section 1557, as well from parallel interpretations of Title

VII, Title IX, or any other federal laws. Doc. No. 98. In the alternative, all the Plaintiffs move for

a preliminary injunction. Doc. No. 96-1, p. 2; Doc. No. 104, p. 29.

        The Defendants responded in opposition to the motions on December 23, 2020. Doc. No.

111. Accompanying the response, the Defendants moved to dismiss both cases in their entirety

for lack of jurisdiction. Doc. No. 112. The Plaintiffs submitted final briefing on January 6, 2021.

Doc. Nos. 116-119. The Court held a hearing on the motions on January 14, 2021. Doc. No. 123.

II.     JURISDICTION

        Federal courts must possess jurisdiction before reaching the merits of a case. Va. House

of Delegates v. Bethune-Hill, 587 U.S. ___, 139 S. Ct. 1945, 1950 (2019). Article III of the

Constitution limits federal judicial power to the resolution of “Cases” and “Controversies.” Hein

v. Freedom from Religion Found., Inc., 551 U.S. 587, 597 (2007). Spawning from that limitation,

the frequently intertwined doctrines of standing, ripeness, and mootness all probe whether a

subsisting controversy warrants judicial intervention. Warth v. Seldin, 422 U.S. 490, 499 n.10

(1975). Because the case or controversy requirement rests on separation-of-powers principles, the




                                                 22
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 23 of 57




inquiry becomes “especially rigorous” where the judiciary is called upon to review the validity of

actions taken by the political branches of government. Clapper v. Amnesty Int’l USA, 568 U.S.

398, 408-09 (2013) (citations omitted).

       A.      Standing

       Standing requires (1) an injury in fact, (2) causation, and (3) redressability. Hughes v. City

of Cedar Rapids, 840 F.3d 987, 992 (8th Cir. 2016). An injury in fact is “the actual or imminent

invasion of a concrete and particularized legal interest.” Kuehl v. Sellner, 887 F.3d 845, 850 (8th

Cir. 2018) (citations omitted). Plaintiffs seeking declaratory and injunctive relief “must show they

are experiencing an ongoing injury or an immediate threat of injury.” Webb ex rel. K.S. v. Smith,

936 F.3d 808, 815 (8th Cir. 2019) (citation omitted). Causation is satisfied when the injury is

“fairly traceable to the challenged action of the defendant, and not the result of the independent

action of some third party not before the court.” Balogh v. Lombardi, 816 F.3d 536, 543 (8th Cir.

2016) (cleaned up). Redressability is “a likelihood that the injury will be redressed by a favorable

decision.” Kuehl, 887 F.3d at 850 (citations omitted).

       The party invoking federal jurisdiction bears the burden to establish standing. Lujan v.

Defenders of Wildlife, 504 U.S. 555, 561 (1992). Courts “assume that on the merits the plaintiffs

would be successful in their claims” when analyzing standing. Am. Farm Bureau Fed’n v. EPA,

836 F.3d 963, 968 (8th Cir. 2016) (citation omitted). Plaintiffs “must demonstrate standing

separately for each form of relief sought.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.

(TOC), Inc., 528 U.S. 167, 185 (2000) (citations omitted).

       The Plaintiffs contend that HHS’s current interpretation of Section 1557 will cause

imminent injury by forcing them to choose between performing and providing insurance coverage

for gender transitions and abortions or risking the loss of federal funding and other penalties. The




                                                23
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 24 of 57




Catholic Benefits Association Plaintiffs also raise the prospect of injury from interpretations of

Title VII, Title IX, and other federal laws that might compel the same actions. The Defendants

counter that the judicial vacatur and later administrative repeal of the 2016 Rule abate any risk of

injury from Section 1557. They further respond that the lack of imminent EEOC enforcement

dooms the Title VII claims.

       1.      Section 1557

       Some claims against HHS’s interpretation of Section 1557 appear to center on the notion

that recent court decisions have fully reinstated the 2016 Rule. Not so. Much of the 2020 Rule

remains operative, including provisions that obviate several asserted harms. Insofar as the 2020

Rule alleviated their injuries prior to submission of the most recent amended complaints, the

Plaintiffs lack standing. With that said, HHS’s interpretation of Section 1557—as influenced by

Bostock and the two nationwide preliminary injunctions against the 2020 Rule—provokes a

credible threat of enforcement for refusal to provide or insure gender-transition procedures.

       At the outset, though, any claims regarding forced abortion services and insurance

coverage falter.6   The 2020 Rule repealed “termination of pregnancy” from the regulatory

definition of sex discrimination. See 45 C.F.R. § 92.2(b)(2). Added to that, HHS incorporated the

Title IX abortion-neutrality exemption and identified overriding religious freedom and conscience

laws that protect against the compulsory provision of abortions. See 45 C.F.R. § 92.6(b). No court

has enjoined those amendments to date, and nothing indicates that HHS imminently intends to

reverse course and again remove them. So the Plaintiffs cannot show existing injury because

HHS’s interpretation of Section 1557 affords the exact protection they seek.



6
  The parties have often treated the abortion-related claims as an afterthought since this litigation
gained its second wind. Excising these claims on the front end will streamline resolution of the
remaining jurisdictional issues.


                                                 24
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 25 of 57




       Trying to sidestep that reality, the Plaintiffs hint at the specter of future injury, highlighting

the pending Boston Alliance and New York cases that look to eliminate incorporation of the

abortion-neutrality exemption. But HHS opposes those lawsuits, and how other district courts may

resolve them is plainly inappropriate for this Court to guess. The Plaintiffs cannot use this

litigation to obtain preemptive judicial affirmation of an exception that HHS already recognizes.

See KCCP Trust v. City of North Kansas City, 432 F.3d 897, 899 (8th Cir. 2005) (explaining that

Article III prohibits federal courts from issuing advisory opinions). As interpreted today, Section

1557 does not proscribe refusal to perform or insure abortions, leaving the Plaintiffs tilting at

windmills. Lack of standing defeats the abortion-related claims.

       Turning to the claims regarding compelled gender-transition procedures and insurance

coverage, the initial task is to separate the wheat from the chaff. Despite consolidation, cases

joined together under Rule 42(a) of the Federal Rules of Civil Procedure retain their “independent

character.” Hall v. Hall, 584 U.S. ___, 138 S. Ct. 1118, 1125 (2018). Each consolidated case

“must be considered separately to determine whether or not this Court has jurisdiction to consider

its merits.” Butler v. Dexter, 425 U.S. 262, 267 n.12 (1976) (per curiam); see also Rich v. Lambert,

53 U.S. 347, 352-53 (1851) (dismissing three of five consolidated cases for lack of jurisdiction).

       A closer look at the two cases here reveals a preliminary difference for standing purposes.

“When a statute is challenged by a party who is a target or object of the statute’s prohibitions,

‘there is ordinarily little question that the [statute] has caused him injury.’” St. Paul Area Chamber

of Com. v. Gaertner, 439 F.3d 481, 485 (8th Cir. 2006) (alteration in original) (quoting Minn.

Citizens Concerned for Life v. FEC, 113 F.3d 129, 131 (8th Cir. 1997)). The Religious Sisters of

Mercy Plaintiffs, as entities that operate health programs receiving federal financial assistance

from HHS, qualify as objects of Section 1557 and its implementing regulations. Conversely,




                                                  25
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 26 of 57




“when the plaintiff is not himself the object of the government action . . . he challenges, standing

is not precluded, but it is ordinarily ‘substantially more difficult’ to establish.” Summers v. Earth

Island Inst., 555 U.S. 488, 493 (2009) (quoting Lujan, 504 U.S. at 562). Section 1557 does not

apply directly to the named Catholic Benefits Association Plaintiffs. They assert instead that the

statute causes them secondhand injury by mandating their insurers and TPAs to offer and

administer health plans that cover gender-transition procedures.

        But HHS’s interpretation of Section 1557 no longer does that. The 2016 Rule applied to

all operations of an entity principally engaged in the provision of health insurance. 81 Fed. Reg.

at 31,467 (formerly codified at 45 C.F.R. § 92.4). That interpretation indirectly impacted entities

like the Diocese and Catholic Charities. While their own health insurance plans did not receive

federal financial assistance, other plans that their insurers and TPAs offered did, thereby triggering

the regulation. With the 2020 Rule’s arrival, however, health insurers now remain subject to

Section 1557 only for the parts of their operations that receive federal funding. See 45 C.F.R. §

92.3(b)-(c). In explaining the revision’s primary import, HHS stated: “To the extent that employer-

sponsored group health plans do not receive Federal financial assistance . . ., they would not be

covered entities.” 85 Fed. Reg. at 37,173; see also Doc. No. 97, ¶¶ 192-93 (summarizing the 2020

Rule’s narrower application to health insurers).

        Precisely so here. None of the Catholic Benefits Association Plaintiffs aver that their own

health plans receive federal funding. For those health plans, then, the prevailing interpretation of

Section 1557 does not require insurers or TPAs to cover gender-transition procedures. Ongoing

or future risk of injury is absent as a result.

        Attempting to show otherwise, the CBA points out that “[a]s a result of the 2016 Rule, two

CBA members already have been required to cover gender-transition services for their




                                                   26
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 27 of 57




employees.” Doc. No. 119, p. 2. And the Diocese “has been forced to indemnify its TPA against

liability for exclusion of . . . gender-transition services from its health plan.” Id. at 3. Yet those

harms emanate from since-repealed regulations, not existing HHS policy. Past injuries alone

cannot confer standing to pursue declaratory and injunctive relief. Frost v. Sioux City, 920 F.3d

1158, 1162 (8th Cir. 2019). Without controlling regulations, if insurers and TPAs continue to

pressure the Catholic Benefits Association Plaintiffs to cover gender-transition procedures or enter

into indemnification agreements, such actions are not attributable to HHS. See Balogh, 816 F.3d

at 543. Those Plaintiffs thus lack standing to challenge Section 1557 in their own capacities.

       Still, the CBA alternatively asserts the ability to sue on behalf of its members.

Associational standing inheres when “(1) the individual members would have standing to sue in

their own right; (2) the organization’s purpose relates to the interests being vindicated; and (3) the

claims asserted do not require the participation of individual members.” Sierra Club v. U.S. Army

Corps of Eng’rs, 645 F.3d 978, 986 (8th Cir. 2011) (citations omitted). An organizational plaintiff

“need not establish that all of its members would have standing to sue individually so long as it

can show that ‘any one of them’ would have standing.” Iowa League of Cities v. EPA, 711 F.3d

844, 869 (8th Cir. 2013) (quoting Warth, 422 U.S. at 511). Members on whose behalf suit is

brought may remain unnamed. Disability Rights Wis., Inc. v. Walworth Cnty. Bd. of Supervisors,

522 F.3d 796, 802 (7th Cir. 2008); Doe v. Stincer, 175 F.3d 879, 882 (11th Cir. 1999).

       The CBA easily satisfies the second and third requirements for associational standing. The

CBA’s purpose of supporting Catholic employers that wish to provide employee benefits

consistent with their religious beliefs is certainly germane to a lawsuit that challenges regulations

affecting members’ health plans. See Doc. No. 97-1, p. 2. And where an organizational plaintiff




                                                 27
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 28 of 57




“seeks only declaratory and prospective injunctive relief, the participation of individual [members]

. . . is not required.” Heartland Acad. Cmty. Church v. Waddle, 427 F.3d 525, 533 (8th Cir. 2005).

       As for the ability of individual members to sue, the CBA’s verified second amended

complaint confirms that its membership includes Catholic hospitals and other healthcare entities

“that receive Medicaid and Medicare payments and participate in HHS-funded programs.” Doc.

No. 97, ¶¶ 55-56. That places at least some CBA members on equal footing with the Religious

Sisters of Mercy Plaintiffs. The unified question then becomes whether those Plaintiffs—and, by

implication, the similarly situated CBA members—possess standing.

       When challenging threatened government action, plaintiffs need not wait for actual

enforcement to satisfy the injury-in-fact requirement. Susan B. Anthony List v. Driehaus, 573

U.S. 149, 158 (2014). Instead, they must demonstrate only “an intention to engage in a course of

conduct arguably affected with a constitutional interest, but proscribed by a statute, and there exists

a credible threat of prosecution thereunder.” Babbitt v. United Farm Workers Nat’l Union, 442

U.S. 289, 298 (1979). Here, that standard is met.

        First, the Plaintiffs’ conduct implicates constitutional interests. The Catholic healthcare

entities’ refusal to perform or cover gender-transition procedures is predicated on an exercise of

their religious beliefs protected by the First Amendment. See United States v. Ali, 682 F.3d 705,

709 (8th Cir. 2012) (explaining that the RFRA safeguards First Amendment free-exercise rights).

Similarly, North Dakota’s abstention from providing or insuring such procedures originates from

state sovereignty interests embedded in the Spending Clause. See Nat’l Fed’n of Indep. Bus., 567

U.S. at 577 (expressing concern with “ensuring that Spending Clause legislation does not

undermine the status of the States as independent sovereigns in our federal system”). Because the

Plaintiffs’ intend to engage in protected conduct, “their other claims are affected with a




                                                  28
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 29 of 57




constitutional interest too, regardless of the precise legal theory.” Telescope Media Grp. v. Lucero,

936 F.3d 740, 750 (8th Cir. 2019).

       Second, Section 1557 “arguably proscribe[s]” the Plaintiffs’ refusal to perform or cover

gender-transition procedures. Driehaus, 573 U.S. at 162. True enough, HHS tried to repeal the

2016 Rule’s explicit prohibition on gender-identity discrimination, firmly stating that “extension

of sex-discrimination protections to encompass gender identity was contrary to the text of Title

IX.” 85 Fed. Reg. at 37,168. But that repeal never took effect. Rather, two district courts entered

partially overlapping preliminary injunctions that collectively reinstate the prior definition of “on

the basis of sex” to include “gender identity” and “sex stereotyping.” Walker, 2020 WL 4749859,

at *10; Whitman-Walker, 2020 WL 5232076, at *45. The Whitman-Walker court further enjoined

incorporation of the Title IX religious exemption. Id. As the Defendants readily acknowledge,

“persons subject to an injunctive order issued by a court with jurisdiction are expected to obey that

decree until it is modified or reversed.” GTE Sylvania, Inc. v. Consumers Union of U.S., Inc., 445

U.S. 375, 386 (1980). Construing the same definitions that now control once again, HHS

previously classified the categorical refusal to perform or cover gender-transition procedures as

unlawfully discriminatory. 81 Fed. Reg. at 31,471-72 (formerly codified at 45 C.F.R. §§ 92.206,

92.207(b)(4)-(5)). With the religious exemption enjoined too, a clear path for the Plaintiffs to

incur liability under Section 1557 emerges.

       What is more, the Plaintiffs face potential consequences from the 2020 Rule even without

the injunctions. That is so because HHS declined to promulgate a new regulatory definition for

“sex,” instead leaving the door open to “application of the [Bostock] Court’s construction.” 85

Fed. Reg. at 37,168. The Supreme Court later held that Title VII proscribes discrimination based

on transgender status under a plain reading of the statute’s prohibition on sex discrimination.




                                                 29
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 30 of 57




Bostock, 140 S. Ct. at 1744. HHS admitted that such a holding would “likely have ramifications

for the definition of ‘on the basis of sex’ under Title IX” and, in turn, Section 1557. 85 Fed. Reg.

at 37,168. Case law vindicates that prediction. Relying on Bostock, the Fourth and Eleventh

Circuits recently held that Title IX protects against discrimination based on gender identity.

Grimm v. Gloucester Cnty. Sch. Bd., 972 F.3d 586, 616 (4th Cir. 2020); Adams ex rel. Kasper v.

Sch. Bd. of St. Johns Cnty., 968 F.3d 1286, 1305 (11th Cir. 2020). The Washington court, when

reviewing a challenge to the 2020 Rule, further noted that the plaintiffs there “may be correct” that

“Section 1557 and Title IX must now be interpreted to include concepts like gender identity” in

light of Bostock. 2020 WL 5095467, at *8. Like those courts, the Eighth Circuit has long

recognized that “the Supreme Court’s interpretation of Title VII properly informs [the]

examination of Title IX.” Wolfe v. Fayetteville, Ark. Sch. Dist., 648 F.3d 860, 866 (8th Cir. 2011).

Considering these decisions and HHS’s own statements, the Plaintiffs’ refusal to perform or cover

gender-transition procedures arguably falls within the ambit of Section 1557.7

       Third, a credible threat of enforcement endures. Such a threat arises “when a course of

action is within the plain text of a statute.” Alexis Bailly Vineyard, Inc. v. Harrington, 931 F.3d

774, 778 (8th Cir. 2019) (citing North Dakota v. Heydinger, 825 F.3d 912, 917 (8th Cir. 2016)).

As just explained, Section 1557 is amenable to an interpretation that would expose the Plaintiffs

to liability for declining to provide or insure gender-transition services. And here “there is no

‘evidence—via official policy or a long history of disuse—that authorities’ have ‘actually’ refused

to enforce” the statute. Jones v. Jegley, 947 F.3d 1100, 1104 (8th Cir. 2020) (quoting 281 Care

Comm. v. Arneson, 638 F.3d 621, 628 (8th Cir. 2011)). To the contrary, HHS has undertaken two




7
 The Court ultimately does not decide whether Section 1557 protects against discrimination based
on gender identity.


                                                 30
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 31 of 57




rulemakings to refine enforcement parameters in the ten years following Section 1557’s enactment.

Most recently, HHS vowed in the 2020 Rule’s preamble to “vigorously enforce the prohibitions

on discrimination based on . . . sex.” 85 Fed. Reg. at 37,175. That is more than sufficient to

establish a credible threat of enforcement. The Plaintiffs satisfy the injury-in-fact requirement.

       Finally, HHS’s responsibility to enforce Section 1557 supplies a sufficient causal

relationship to the asserted injuries, which declaratory and injunctive relief will likely redress. For

a pre-enforcement constitutional challenge to a statute, “the causation element of standing requires

the named defendants to possess authority to enforce the complained-of provision.” Calzone v.

Hawley, 866 F.3d 866, 869 (8th Cir. 2017) (quoting Dig. Recognition Network v. Hutchinson, 803

F.3d 952, 957-58 (8th Cir. 2015)). HHS and Secretary Azar fit that bill for Section 1557.

Redressability is likewise plain because a favorable decision “will relieve a discrete injury” of

threatened enforcement. Massachusetts v. EPA, 549 U.S. 497, 525 (2007) (citation omitted).

       The Defendants attempt to attack standing from several angles, but to no avail. They first

contend that the Franciscan Alliance court’s vacatur of the 2016 Rule and the ensuing

promulgation of the 2020 Rule cured the Plaintiffs’ injuries altogether. But since the Supreme

Court decided Bostock and two district courts followed with preliminary injunctions against parts

of the 2020 Rule, Section 1557 presents the Plaintiffs with a renewed threat of financial sanctions,

civil enforcement proceedings, and even criminal penalties.

       Next, the Defendants underscore that HHS has appealed the adverse preliminary injunction

decisions, apparently suggesting that the outcome of those proceedings could avert the need for

this litigation. Yet a standing inquiry focuses exclusively on the facts that existed at the time of

the operative complaint. Conners v. Gusano’s Chicago Style Pizzeria, 779 F.3d 835, 840 (8th Cir.




                                                  31
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 32 of 57




2015). How HHS’s appeals might turn out in the future is irrelevant to whether the Plaintiffs faced

an injury in fact when they submitted their amended complaints.

       This line of argument calls to mind the long-running litigation contesting the ACA’s

contraceptive mandate. There, religious organizations challenged HHS regulations that required

employers to cover certain forms of contraceptives in their health plans. See Little Sisters of the

Poor Saints Peter & Paul Home v. Pennsylvania, 591 U.S. ___, 140 S. Ct. 2367, 2376 (2020)

(collecting cases). The Eighth Circuit determined that the mandate violated the RFRA and

affirmed injunctive relief. Sharpe Holdings, Inc. v. U.S. Dep’t of Health & Human Servs., 801

F.3d 927, 945-46 (8th Cir. 2015), vacated on other grounds sub nom. U.S. Dep’t of Health &

Human Servs. v. CNS Int’l Ministries, No. 15-775, 2016 WL 2842448 (U.S. May 16, 2016). HHS

later issued new regulations in an effort to repeal the mandate. See Little Sisters of the Poor, 140

S. Ct. at 2377-78. Two district courts then preliminarily enjoined the repeal rules under the APA.

California v. U.S. Dep’t of Health & Human Servs., 281 F. Supp. 3d 806, 832 (N.D. Cal. 2017);

Pennsylvania v. Trump, 281 F. Supp. 3d 553, 585 (E.D. Pa. 2017).

       In reaction, religious organizations renewed their RFRA claims against the restored

mandate. District courts across the country—this one among them—exercised jurisdiction and

granted injunctive relief. See Christian Emps. All. v. Azar, Case No. 3:16-cv-309, 2019 WL

2130142, at *5-6 (D.N.D. May 15, 2019); see also DeOtte v. Azar, 393 F. Supp. 3d 490, 514-15

(N.D. Tex. 2019); Sharpe Holdings, Inc. v. U.S. Dep’t of Health & Human Servs., No. 2:12 CV

92 DDN, 2018 WL 1520031, at *4 (E.D. Mo. Mar. 28, 2018); Reaching Souls Int’l v. Azar, Case

No. CIV-13-1092-D, 2018 WL 1352186, at *2 (W.D. Okla. Mar. 15, 2018). Each court acted

while the two preliminary injunctions against the repeal rules went up and down the appellate

ladder. See, e.g., Pennsylvania v. President United States, 930 F.3d 543 (3d Cir. 2019); California




                                                32
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 33 of 57




v. U.S. Dep’t of Health & Human Servs., 941 F.3d 410 (9th Cir. 2019); California v. Azar, 911

F.3d 558 (9th Cir. 2018). Indeed, the Supreme Court had the last word: The repeal rules did not

violate the APA. Little Sisters of the Poor, 140 S. Ct. at 2386. Despite the possibility of an

appellate court reaching that conclusion all along, not one of the district courts that issued RFRA

injunctions against the judicially restored contraceptive mandate discovered a lack of jurisdiction.

The similar posture in those cases reinforces the conclusion that standing is present here.

       As a last effort, the Defendants contend that HHS has evinced an intent to refrain from

enforcing the challenged interpretation of Section 1557 against the Plaintiffs.         They point

specifically to the 2020 Rule’s express incorporation of the Title IX religious exemption, the

RFRA, and other federal conscience laws. See 45 C.F.R. § 92.6(b). To reiterate, though, the

Whitman-Walker court blocked incorporation of the religious exemption nationwide. 2020 WL

5232076, at *45. So HHS cannot defeat standing with a wink and a nod to a regulatory

interpretation that another court has enjoined.      Nor does a general commitment to follow

preexisting religious freedom and conscience protections thwart standing. HHS is always bound

to implement federal law consistent with the RFRA. See 42 U.S.C. § 2000bb-3(a) (providing that

the RFRA applies to “implementation” of “all Federal law”); Little Sisters of the Poor, 140 S. Ct.

at 2389 (Alito, J., concurring) (noting that HHS is “obligated to” implement federal law “in a

manner that complies with RFRA”). Simply repeating what the statute already commands does

not diminish the possibility that HHS will review the Catholic Plaintiffs’ “individualized and fact

specific” RFRA concerns and then decide to pursue enforcement anyway. 81 Fed. Reg. at 31,380.

The other conscience protections enmeshed in the 2020 Rule apply primarily to abortions, offering




                                                33
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 34 of 57




little to no protection from the compulsory provision or coverage of gender-transition procedures.8

See Franciscan All., 227 F. Supp. 3d at 683 (concluding that identical conscience laws “do not

reach religious objections to providing or covering transition-related procedures”). All told, the

Defendants’ arguments in opposition to standing fail.

       The Religious Sisters of Mercy Plaintiffs have standing to challenge HHS’s interpretation

of Section 1557 that requires them to perform and provide insurance coverage for gender-transition

procedures. So too would the Catholic hospitals and other healthcare entities that count themselves

as CBA members. The CBA therefore possesses associational standing to sue on behalf of its

members, including the Diocese, Catholic Charities, and the CMA.

       2.      Title VII

       By the same token, the CBA has associational standing to pursue RFRA claims against the

EEOC’s interpretation of Title VII.9 Again, the CBA’s organizational purpose is relevant to

religious freedom claims pertaining to members’ health plans. The participation of individual

members remains unnecessary to obtain declaratory and injunctive relief. Heartland Acad. Cmty.

Church, 427 F.3d at 533. Moreover, individual CBA members like the Diocese and Catholic

Charities have standing to sue in their own right.

       Akin to the Section 1557 claims, the three-part injury-in-fact standard articulated in Babbitt

continues to control. Applying that standard, the Catholic Benefits Association Plaintiffs’ refusal



8
  The Church Amendments allow recipients of certain sources of federal funds to abstain from
performing sterilization procedures on religious or moral grounds. 42 U.S.C. § 300a-7. That
exemption could conceivably apply to some surgeries for gender transitions. Even so, not all
gender-transition surgeries result in sterilization, and the Plaintiffs also object to nonsurgical
services like counseling and pharmaceutical treatments. See Doc. Nos. 95, ¶ 35; 97, ¶ 133.
9
  Title VII exempts employers from paying for health insurance benefits for abortion. 42 U.S.C.
§ 2000e(k). The Catholic Benefits Association Plaintiffs do not appear to assert any abortion-
related claims against the EEOC’s interpretation of Title VII. To the extent they do, such claims
would succumb to the same standing problems that defeat the Section 1557 abortion claims.


                                                34
     Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 35 of 57




to cover gender-transition procedures in their health plans stems from a First Amendment exercise

of their religious beliefs. See Ali, 682 F.3d at 709. And their conduct is not just arguably, but

quite clearly, proscribed by Title VII. The EEOC first interpreted Title VII to protect against

gender-identity discrimination nearly a decade ago. See Macy, 2012 WL 1435995, at *7. Then

in Bostock, the Supreme Court held that the statute must be interpreted that way. 140 S. Ct. at

1744. In the 2016 Rule, HHS confirmed that the EEOC would pursue enforcement actions against

nonhealthcare employers with gender-transition exclusions in their health plans. 81 Fed. Reg. at

31,432. CBA members offer health plans with such exclusions and have more than 15 employees,

bringing them squarely within Title VII’s reach.10 Doc. No. 97, ¶¶ 14, 21, 26.

       The Defendants primarily dispute standing by asserting a lack of threatened enforcement.

They emphasize that the CBA, despite representing more than a thousand employers over the four-

year course of this litigation, has not shown any members subject to past or imminent EEOC

enforcement action. But while “enforcement history is relevant . . ., it is not determinative.” Alexis

Bailly Vineyard, 931 F.3d at 778. For example, the Eighth Circuit found that a coalition of labor

unions had standing to challenge two picketing statutes even though the defendant officials

submitted sworn affidavits expressing “no present plan to enforce” them. United Food & Com.

Workers Int’l Union v. IBP, Inc., 857 F.2d 422, 429 (8th Cir. 1988) (internal quotation marks

omitted). The court reasoned that “present intentions may not be carried out, and it is not certain

that changes in leadership or philosophy might not result in reinstitution of the challenged policy.”



10
   Title VII exempts a religious entity “with respect to the employment of individuals of a particular
religion to perform work connected with the carrying on . . . of its activities.” 42 U.S.C. § 2000e-
1(a). Most courts deem that exception inapplicable “to a religious organization charged with
discrimination on the basis of sex.” Starkey v. Roman Catholic Archdiocese of Indianapolis, Inc.,
--- F. Supp. 3d ----, No. 1:19-cv-03153-RLY-TAB, 2020 WL 6434979, at *4 (S.D. Ind. Oct. 21,
2020) (collecting cases); accord Herx v. Diocese of Ft. Wayne-South Bend Inc., 48 F. Supp. 3d
1168, 1175-76 (N.D. Ind. 2014) (collecting cases).


                                                 35
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 36 of 57




Id. at 430 (cleaned up). Of more recent vintage, the court determined that two beggars had standing

to challenge an anti-loitering law where the defendant state swore off enforcing the statute against

them in open court. Rodgers v. Bryant, 942 F.3d 451, 455 (8th Cir. 2019). Citing United Food,

the court explained that “in-court assurances do not rule out the possibility that [the state] will

change its mind and enforce the law more aggressively in the future.” Id.

       This case is stronger than both United Food and Bryant. The EEOC has never disavowed

an intent to enforce Title VII’s prohibition on gender-transition exclusions in health plans against

the CBA or its members. At the same time, the EEOC has enforced that very interpretation against

other employers. See Doc. No. 97, ¶¶ 157-59. Because the CBA members’ “course of action is

within the plain text” of Title VII, a credible threat of enforcement persists. Alexis Bailly

Vineyard, 931 F.3d at 778 (citing Heydinger, 825 F.3d at 917).

       The CBA members satisfy the causation and redressability elements as well. The EEOC

shoulders enforcement responsibility for Title VII, and declaratory and injunctive relief will likely

redress the threat of enforcement. See Massachusetts, 549 U.S. at 525. Accordingly, the CBA

possesses associational standing for the claims against the EEOC’s interpretation of Title VII.

       3.      Title IX and Other Federal Laws

       Beyond challenges to Section 1557 and Title VII, the Catholic Benefits Association

Plaintiffs seek to prospectively bar interpretations of Title IX or any other federal laws that may

compel them to perform or cover gender transitions and abortions. But that is a bridge too far.

       To the extent Title IX even applies to those Plaintiffs, the statutory scheme explicitly

exempts religious organizations. 20 U.S.C. § 1681(a)(3); see also 20 U.S.C. § 1687. Nor can the

statute mandate an entity “to provide or pay for any benefit or service, including the use of

facilities, related to an abortion.” 20 U.S.C. § 1688. So Title IX necessarily cannot prohibit




                                                 36
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 37 of 57




religious entities from refusing to perform or insure gender transitions or abortions. While the

Court acknowledges that Section 1557 incorporates Title IX’s ban on sex discrimination, relief

from Title IX itself is incongruous.

       Almost needless to say, the CBA and its members cannot pursue religious freedom claims

against as yet unimagined interpretations of federal laws they do not even identity. If that were

possible, anyone could stroll in with a list of religious beliefs and enjoin the government from ever

adopting laws that might violate them. Federal courts lack such sweeping authority. Flast v.

Cohen, 392 U.S. 83, 96 (1968) (citation omitted) (“[T]he oldest and most consistent thread in the

federal law of justiciability is that the federal courts will not give advisory opinions.”).

       The Catholic Benefits Association Plaintiffs have not shown a credible threat of

enforcement for conduct arguably proscribed by Title IX or other unnamed federal laws. They

therefore lack an injury in fact necessary to support standing. Only their RFRA claims challenging

the interpretations of Section 1557 and Title VII may proceed.

       B.      Judicial Comity

       Shifting from standing, the Defendants separately contend that considerations of judicial

comity prevent the exercise of jurisdiction. They specifically assert that injunctive relief in these

cases would directly conflict with the preliminary injunctions entered in Walker and Whitman-

Walker. In part, the Court agrees.

       A district court may “in its discretion dismiss a declaratory or injunctive suit if the same

issue is pending in litigation elsewhere.” Abbott Lab’ys v. Gardner, 387 U.S. 136, 155 (1967)

(citations omitted). “Generally, principles of comity and judicial economy make courts reluctant

to exercise jurisdiction over claims involving the orders of coordinate courts.” Zambrana v.

Califano, 651 F.2d 842, 844 (2d Cir. 1981) (citations omitted); see also West Gulf Mar. Ass’n v.




                                                  37
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 38 of 57




ILA Deep Sea Local 24, 751 F.2d 721, 728 (5th Cir. 1985). “Prudence requires that whenever

possible, coordinate courts should avoid issuing conflicting orders.” Feller v. Brock, 802 F.2d

722, 728 (4th Cir. 1986) (citations omitted). “When an injunction sought in one federal proceeding

would interfere with another federal proceeding, considerations of comity require more than the

usual measure of restraint, and such injunctions should be granted only in the most unusual cases.”

Bergh v. Washington, 535 F.2d 505, 507 (9th Cir. 1976) (citation omitted).

       The APA claims run headlong into this barrier. The Religious Sisters of Mercy Plaintiffs

move for injunctive relief because, in their view, HHS violated the APA “by misinterpreting

Section 1557” to prohibit gender-identity discrimination and by “failing to incorporate a statutorily

mandated religious exemption from Title IX.” Doc. No. 96, p. 2. The Walker and Whitman-

Walker decisions stand in diametric opposition. In Walker, the court determined that HHS’s

interpretation of Section 1557 violated the APA because the 2020 Rule contravened Bostock by

taking the position that the statute did not protect against discrimination based on gender identity.

2020 WL 4749859, at *9. The court then partially enjoined repeal of the 2016 Rule and reinstated

the definition of “on the basis of sex” to encompass “gender identity” and “sex stereotyping.” Id.

at *10. Two weeks later, the Whitman-Walker court found similar APA violations and halted

repeal of the “sex stereotyping” definition and incorporation of the Title IX religious exemption.

2020 WL 6363970, at *45. Both orders apply nationwide. See id. at *6, *44.

       Imagine now if this Court were to sign off on the injunctive relief proposed here. Where

the Walker and Whitman-Walker courts ordered that HHS must interpret Section 1557 to protect

against discrimination based on gender identity, this Court would order that HHS cannot do so.

And where the Whitman-Walker court ordered that HHS cannot implement the Title IX religious

exemption, this Court would order that HHS must do so. Irreconcilable becomes the only




                                                 38
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 39 of 57




appropriate word. Solidifying that notion, “[w]here different outcomes would place the defendant

under inconsistent legal duties, the case for the second court’s not going into conflict with the first

is particularly strong.” Colby v. J.C. Penney Co., Inc., 811 F.2d 1119, 1124 (7th Cir. 1987). If

imposed, the Plaintiffs’ requested injunctive relief would force HHS to choose between disparate

orders from “courts of coordinate jurisdiction and equal rank.” West Gulf Mar. Ass’n, 751 F.2d

at 728. That outcome is untenable.

       In defense, the Plaintiffs try to paint comity among federal district courts as a doctrine

narrowly applicable to overlapping suits presenting identical issues between the same parties. See

Missouri ex rel. Nixon v. Prudential Health Care Plan, Inc., 259 F.3d 949, 954 (8th Cir. 2001)

(“Plaintiffs may not pursue multiple federal suits against the same party involving the same

controversy at the same time.”). But the principle extends more broadly. See Hartford Fire Ins.

Co. v. California, 509 U.S. 764, 817 (1993) (Scalia, J., dissenting) (discussing “the comity of

courts, whereby judges decline to exercise jurisdiction over matters more appropriately adjudged

elsewhere”); Feller, 802 F.2d at 728 (declaring “comity” a misnomer in a similar context, but

explaining that “whatever its label, there is an underlying policy of judicial administration which

counsels against the creation of conflicts such as the one at bar”); Spencer E. Amdur & David

Hausman, Nationwide Injunctions and Nationwide Harm, 131 Harv. L. Rev. 49, 52 n.22 (2017)

(noting that “the principle of comity . . . normally counsels against issuing a conflicting

injunction”). Invoking judicial comity, several district courts have either vacated or abstained

from issuing injunctions that posed conflicts with orders of coordinate courts. See California ex

rel. Lockyer v. U.S. Dep’t of Agric., 710 F. Supp. 2d 916, 921-23 (N.D. Cal. 2008); Fund for

Animals v. Norton, 323 F. Supp. 2d 7, 10-11 (D.D.C. 2004); Exxon Corp. v. U.S. Dep’t of Energy,




                                                  39
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 40 of 57




594 F. Supp. 84, 89-90 (D. Del. 1984); Common Cause v. Jud. Ethics Comm., 473 F. Supp. 1251,

1253-54 (D.D.C. 1979).

       Endorsing the Religious Sisters of Mercy Plaintiffs’ proposed APA relief would inevitably

conflict with decisions of other district courts and simultaneously subject HHS to inconsistent legal

obligations. The Court believes that route is improper and unwise. In the exercise of its discretion,

the Court declines to adjudicate the APA claims.

       Nevertheless, the RFRA and Spending Clause claims do not evoke the same concerns. The

Walker and Whitman-Walker preliminary injunction orders dealt solely with APA challenges to

HHS’s interpretation of Section 1557. What the Plaintiffs ask for now are essentially exceptions

to the agency’s interpretation in the aftermath of those decisions. The Catholic Plaintiffs insist

that HHS’s prevailing interpretation should not apply to them for religious freedom reasons. North

Dakota professes entitlement to an exemption on state sovereignty grounds. Ordering relief under

either theory would run parallel, rather than perpendicular, to the other district court decisions.

See Whitman-Walker, 2020 WL 5232076, at *42 (explaining that “nothing in this Court’s Order

affects the application of RFRA”); see also Christian Emps. All., 2019 WL 2130142, at *5-6

(entering RFRA injunction against contraceptive mandate following APA injunctions blocking

repeal rules). Nor would HHS end up saddled with incompatible orders from coordinate courts.

The agency would remain subject to the Walker and Whitman-Walker courts’ directives regarding

the interpretation of Section 1557, while incurring distinct obligations to avoid applying that

interpretation to the Plaintiffs due to countermanding constitutional and statutory authority. Thus,

judicial comity is no bar to the RFRA and Spending Clause claims.




                                                 40
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 41 of 57




        C.      Ripeness and Mootness

        In a final attempt to defeat jurisdiction, the Defendants raise ripeness and mootness hurdles.

Ripeness tests “the fitness of the issues for judicial resolution” and “the hardship to the parties of

withholding court consideration.” Pac. Gas & Elec. Co. v. State Energy Res. Conservation & Dev.

Comm’n, 461 U.S. 190, 201 (1983) (citation omitted). The party seeking judicial review “must

necessarily satisfy both prongs to at least a minimal degree.”            Neb. Pub. Power Dist. v.

MidAmerican Energy Co., 234 F.3d 1032, 1039 (8th Cir. 2000). “A claim is not ripe for

adjudication if it rests upon contingent future events that may not occur as anticipated, or indeed

may not occur at all.” Texas v. United States, 523 U.S. 296, 300 (1998) (citations and internal

quotation marks omitted).

        The Plaintiffs’ surviving claims against the interpretations of Section 1557 and Title VII

satisfy both ripeness prongs. “Fitness rests primarily on whether a case would benefit from further

factual development.” City of Kennett v. EPA, 887 F.3d 424, 433 (8th Cir. 2018) (citation

omitted). These cases present “purely legal questions”—whether the challenged interpretations of

federal law violate the RFRA and the Spending Clause—and need no additional factual

development.     Iowa League of Cities, 711 F.3d at 867.          Although HHS has appealed the

preliminary injunctions against the 2020 Rule, the “chance of a change” is not enough to render

claims based on current law unfit for review. City of Kennett, 887 F.3d at 434. Meanwhile, “[t]he

hardship prong asks whether delayed review ‘inflicts significant practical harm’ on the plaintiffs.”

Parrish v. Dayton, 761 F.3d 873, 875 (8th Cir. 2014) (quoting Ohio Forestry Ass’n, Inc. v. Sierra

Club, 523 U.S. 726, 733 (1998)). Practical harm is manifest here because the Plaintiffs must either

alter their policies for providing and covering gender-transition procedures (which the Catholic

Plaintiffs assert will violate their religious beliefs and North Dakota its sovereign interests) or risk




                                                  41
     Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 42 of 57




the loss of critical federal healthcare funding along with potential civil and criminal penalties.

Therefore, these cases are sufficiently ripe for review.

       Resisting ripeness for the Title VII claims in particular, the Defendants cite to Standing

Rock Housing Authority v. EEOC, 585 F. Supp. 2d 1112 (D.N.D. 2008). There, another court in

this district dismissed as unripe a declaratory judgment suit that sought to nullify an EEOC

administrative subpoena regarding sexual harassment allegations. 585 F. Supp. 2d at 1121. The

court found a lack of final agency action11 because “mere issuance of an administrative subpoena

fixes no obligations nor imposes any legal liability.” Id. at 1120. This case is different. Through

the 2016 Rule, the EEOC staked out the position that Title VII forbids employers to categorically

exclude gender-transition procedures from their health plans. 81 Fed. Reg. at 31,432. Its stance

has not wavered, as evidenced by multiple enforcement actions brought against employers since

then. See Doc. No. 97, ¶¶ 157-59. The EEOC’s position thus represents “the consummation of

the agency’s decisionmaking process” and determines “rights or obligations” of the CBA and its

members as covered employers. U.S. Army Corps of Eng’rs v. Hawkes Co., Inc., 587 U.S. ___,

136 S. Ct. 1807, 1813 (2016) (quoting Bennett v. Spear, 520 U.S. 154, 177-78 (1997)). Standing

Rock does not dictate dismissal of the Title VII claims as unripe.

       Mootness occurs when “changed circumstances already provide the requested relief and

eliminate the need for court action.” McCarthy v. Ozark Sch. Dist., 359 F.3d 1029, 1035 (8th Cir.

2004). Courts recurrently describe mootness as “the doctrine of standing set in a time frame: The

requisite personal interest that must exist at the commencement of the litigation (standing) must




11
  The APA circumscribes judicial review in part to “final agency action for which there is no other
adequate remedy in a court.” 5 U.S.C. § 704. That requirement informs the ripeness inquiry for
challenges to decisions of administrative agencies. See Lane v. U.S. Dep’t of Agric., 187 F.3d
793, 795 (8th Cir. 1999).


                                                 42
       Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 43 of 57




continue throughout its existence (mootness).” Arizonans for Official English v. Arizona, 520

U.S. 43, 68 n.22 (1997) (citation omitted).

         Simply put, neither case is moot because nothing has changed since the Plaintiffs submitted

their amended complaints. They remain subject to the interpretations of Section 1557 and Title

VII that spurred them to move for relief. The Plaintiffs possess standing to pursue some of their

claims, and the challenged legal regime has stayed constant since this litigation recommenced.

These cases are not moot as a result.

         In sum, the Court will exercise jurisdiction over the Plaintiffs’ RFRA and Spending Clause

claims challenging the interpretations of Section 1557 and Title VII that compel them to perform

and provide insurance coverage for gender transitions. The abortion-related claims, the APA

claims, and the claims challenging Title IX and other unidentified federal laws call for dismissal.

III.     SUMMARY JUDGMENT

         With jurisdiction resolved, the Court addresses the merits.         Summary judgment is

appropriate “if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986). “An issue is ‘genuine’ if the evidence is sufficient to persuade

a reasonable jury to return a verdict for the nonmoving party.” Schilf v. Eli Lilly & Co., 687 F.3d

947, 948 (8th Cir. 2012) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “A

fact is material if it ‘might affect the outcome of the suit.’” Dick v. Dickinson State Univ., 826

F.3d 1054, 1061 (8th Cir. 2016) (quoting Anderson, 477 U.S. at 248). Courts view the facts and

draw all reasonable inferences most favorably to the nonmoving party. TCF Nat’l Bank v. Mkt.

Intel., Inc., 812 F.3d 701, 707 (8th Cir. 2016).




                                                   43
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 44 of 57




       A.      Religious Freedom Restoration Act

       Congress enacted the RFRA “to provide very broad protection for religious liberty.”

Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682, 693 (2014). The RFRA forbids government

to “substantially burden a person’s exercise of religion” unless the burden (1) “is in furtherance of

a compelling governmental interest” and (2) “is the least restrictive means of furthering that

compelling interest.” 42 U.S.C. § 2000bb-1(b). “A person whose religious practices are burdened

in violation of RFRA ‘may assert that violation as a claim or defense in a judicial proceeding and

obtain appropriate relief.’” Gonzales v. O Centro Espirita Beneficente Uniao do Vegetal, 546 U.S.

418, 424 (2006) (quoting 42 U.S.C. § 2000bb-1(c)). If a substantial burden exists, then the

government assumes the obligation to meet the “exceptionally demanding” strict scrutiny standard.

Hobby Lobby, 573 U.S. at 728.

       1.      Substantial Burden

       The RFRA initially queries whether the challenged implementations of Section 1557 and

Title VII impose a substantial burden on the Catholic Plaintiffs’ exercise of religion. The analysis

poses two different questions. “First, would non-compliance have substantial adverse practical

consequences?” Little Sisters of the Poor, 140 S. Ct. at 2389 (Alito, J., concurring) (citing Hobby

Lobby, 573 U.S. at 720-23). “Second, would compliance cause the objecting party to violate its

religious beliefs, as it sincerely understands them?” Id. (emphasis omitted) (citing Hobby Lobby,

573 U.S. at 723-26).

       In this instance, adverse practical consequences abound.              Under the prevailing

interpretations of Section 1557 and Title VII, refusal to perform or cover gender-transition

procedures would result in the Catholic Plaintiffs losing millions of dollars in federal healthcare

funding and incurring civil and criminal liability.      An “imposition of significant monetary




                                                 44
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 45 of 57




penalties” indisputably qualifies as a substantial burden. Sharpe Holdings, 801 F.3d at 937; see

also Priests for Life v. U.S. Dep’t of Health & Human Servs., 808 F.3d 1, 16 n.3 (D.C. Cir. 2015)

(Kavanaugh, J., dissenting from denial of reh’g en banc) (“There has never been a question that

such a direct penalty imposes a substantial burden on the exercise of religion”).

        Just as clearly, compliance with the challenged laws would violate the Catholic Plaintiffs’

religious beliefs as they sincerely understand them. The RFRA broadly defines “exercise of

religion” as “any exercise of religion, whether or not compelled by, or central to, a system of

religious belief.” 42 U.S.C. §§ 2000bb-2, 2000cc-5(7)(A). “[T]he ‘exercise of religion’ involves

‘not only belief and profession but the performance of (or abstention from) physical acts.’” Hobby

Lobby, 573 U.S. at 710 (quoting Emp. Div., Dep’t of Human Res. of Or. v. Smith, 494 U.S. 872,

877 (1990)). In meticulous detail, the Catholic Plaintiffs have explained that their religious beliefs

regarding human sexuality and procreation prevent them from facilitating gender transitions

through either medical services or insurance coverage. See Doc. Nos. 95, ¶¶ 98-152; 98, ¶¶ 70-

100, 220-241. The Defendants in no way dispute the sincerity of those beliefs. Doc. No. 113, p.

2. Nor is it this Court’s domain to question them. Hernandez v. Comm’r, 490 U.S. 680, 699

(1989) (“It is not within the judicial ken to question the centrality of particular beliefs or practices

to a faith, or the validity of particular litigants’ interpretations of those creeds.”). Because the

interpretations of Section 1557 and Title VII threaten to penalize the Catholic Plaintiffs for

adhering to their beliefs, a substantial burden weighs on the exercise of religion.

        2.      Compelling Interest

        With a substantial burden present, the government must demonstrate that the challenged

implementations of federal law advance “interests of the highest order.” Church of the Lukumi

Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 546 (1993) (citations and internal quotation




                                                  45
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 46 of 57




marks omitted). The Defendants never attempt to make that showing here. In the 2020 Rule, HHS

conceded to lacking a “compelling interest in forcing the provision, or coverage, of these medically

controversial [gender-transition] services by covered entities.” 85 Fed. Reg. at 37,188.

       That aside, even the interests advanced prior to the 2020 Rule likely fall short. The 2016

Rule, for example, proffered a compelling interest in ensuring nondiscriminatory access to

healthcare. 81 Fed. Reg. at 31,380. Similarly, the EEOC has previously asserted that Title VII

furthers a “compelling interest in combating discrimination in the workforce.” EEOC v. R.G. &

G.R. Harris Funeral Homes, Inc., 884 F.3d 560, 591 (6th Cir. 2018), aff’d, 140 S. Ct. 1731 (2020).

But the Supreme Court has instructed to look “beyond broadly formulated interests.” O Centro,

546 U.S. at 431. Rather, courts must “scrutinize the asserted harm of granting specific exemptions

to particular religious claimants and to look to the marginal interest in enforcing the challenged

government action in that particular context.” Holt v. Hobbs, 574 U.S. 352, 363 (2015) (cleaned

up). Neither HHS nor the EEOC has articulated how granting specific exemptions for the Catholic

Plaintiffs will harm the asserted interests in preventing discrimination.

       Also cutting against the Defendants, “a law cannot be regarded as protecting an interest of

the highest order . . . when it leaves appreciable damage to that supposedly vital interest

unprohibited.” 281 Care Comm. v. Arneson, 766 F.3d 774, 787 (8th Cir. 2014) (cleaned up). A

mandate for entities subject to Section 1557 and Title VII to perform and cover gender-transition

procedures still leaves gaps, including in the government’s own healthcare programs.            See

Franciscan All., 227 F. Supp. 3d at 692-93. In short, the Court harbors serious doubts that a

compelling interest exists. This issue need not be resolved, however, because the Defendants fail

to meet the rigors of the least-restrictive-means test. See Hobby Lobby, 573 U.S. at 728.




                                                 46
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 47 of 57




       3.      Least Restrictive Means

       To satisfy the least-restrictive-means test, the government must “come forward with

evidence” to show that its policies “are the only feasible means . . . to achieve its compelling

interest.” Sharpe Holdings, 801 F.3d at 943. “If a less restrictive means is available for the

Government to achieve its goals, the Government must use it.” Holt, 574 U.S. at 365 (cleaned up).

In the RFRA context, “a regulation may constitute the least restrictive means of furthering the

government’s compelling interests if ‘no alternative forms of regulation’ would accomplish those

interests without infringing on a claimant’s religious-exercise rights. Sharpe Holdings, 801 F.3d

at 943 (quoting Sherbert v. Verner, 374 U.S. 398, 407 (1963)).

       Here, the Defendants possess many less restrictive alternatives beyond forcing the Catholic

Plaintiffs to perform and cover gender-transition procedures in violation of their religious beliefs.

If the aim is to expand financial support, then “[t]he most straightforward way of doing this would

be for the Government to assume the cost of providing” gender-transition procedures for those

“unable to obtain them under their health-insurance policies due to their employers’ religious

objections.” Hobby Lobby, 573 U.S. at 728. Other options include providing “subsidies,

reimbursements, tax credits, or tax deductions to employees” or paying for services “at community

health centers, public clinics, and hospitals with income-based support.” Sharpe Holdings, 801

F.3d at 945. ACA exchanges offer yet another viable alternative, whereby “the government could

treat employees whose employers do not provide complete coverage for religious reasons the same

as it does employees whose employers provide no coverage at all.” Id. (citations and internal

quotations marks omitted); see also 81 Fed. Reg. at 31,428 (noting that nondiscrimination

requirements apply to plans offered through ACA exchanges). And if broadening access to

gender-transition procedures themselves is the goal, then “[t]he government could . . . assist




                                                 47
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 48 of 57




transgender individuals in finding and paying for transition procedures available from the growing

number of healthcare providers who offer and specialize in those services.” Franciscan All., 227

F. Supp. 3d at 693; see also Doc. No. 120-3 (listing clinics that specialize in healthcare for

transgender individuals).

       In response, the Defendants have “not shown that these alternatives are infeasible.” Sharpe

Holdings, 801 F.3d at 945. They therefore fail to demonstrate that their policies use the least

restrictive means to burden the Catholic Plaintiffs’ exercise of religion. As applied, the challenged

interpretations of Section 1557 and Title VII violate the RFRA. Summary judgment is appropriate

as a consequence.

       B.      Spending Clause

       The Spending Clause empowers Congress “to pay the Debts and provide for the . . . general

Welfare of the United States.” U.S. Const. Art. I, § 8, cl. 1. Inherent in the spending power is “the

authority to impose limits on the use of such funds to ensure they are used in the manner Congress

intends.” Agency for Int’l Dev. v. All. for Open Soc’y Int’l, 570 U.S. 205, 213 (2013) (citing Rust

v. Sullivan, 500 U.S. 173, 195 n.4 (1991)). Though broad, that authority comes with five restraints

when conditioning a state’s receipt of federal funds:

       (1) the legislation must be in pursuit of the general welfare, (2) conditions on the
       state’s receipt of federal funds must be set out unambiguously so that the state’s
       participation is the result of a knowing and informed choice, (3) conditions on
       federal funds must be related to the federal interest in particular national projects
       or programs, (4) conditions must not be prohibited by other constitutional
       provisions, and finally, (5) the circumstances must not be so coercive that “pressure
       turns into compulsion.”

Van Whye v. Reisch, 581 F.3d 639, 649-50 (8th Cir. 2009) (citing South Dakota v. Dole, 483 U.S.

203, 207-11 (1987)).




                                                 48
     Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 49 of 57




       From North Dakota’s perspective, Section 1557 transgresses two of those boundaries.

First, North Dakota contends that Congress failed to unambiguously inform the states that they

must perform and provide insurance coverage for gender-transition procedures as a condition of

continued federal healthcare funding. Second, the state assails that condition as unconstitutionally

coercive. Neither theory is persuasive.

       1.      Unambiguous Notice

       The Supreme Court often characterizes Spending Clause legislation as “much in the nature

of a contract.” Pennhurst State Sch. & Hosp. v. Halderman, 451 U.S. 1, 17 (1981). Legitimate

exercise of the spending power “thus rests on whether the State voluntarily and knowingly accepts

the terms of the ‘contract.’” Id. “Unlike normal contractual undertakings, federal grant programs

originate in and remain governed by statutory provisions expressing the judgment of Congress

concerning desirable public policy.” Bennett v. Ky. Dep’t of Educ., 470 U.S. 656, 669 (1985).

       North Dakota asserts that performing and covering gender transitions was not part of the

deal when first accepting Medicaid funding in 1965. But the inquiry properly focuses on when

the objectionable condition took effect, not when Congress originally enacted the spending

program.12 See South Dakota v. Dole, 483 U.S. 203, 208 (1987) (finding unambiguous notice

satisfied based on 1984 amendments to Federal Aid Highway Act rather than original statute);

Bennett, 470 U.S. at 670 (noting that “the legal requirements in place when the grants were made”

under 1970 amendments to Title I of the Elementary and Secondary Education Act controlled

Spending Clause analysis). The correct question is accordingly whether Section 1557, as enacted

in 2010, “furnishes clear notice regarding the liability at issue.” Osseo Area Schs., Indep. Sch.



12
  In any event, North Dakota voluntarily joined the ACA’s Medicaid expansion. See Medicaid
Expansion, N.D. Dep’t of Human Servs., http://www.nd.gov/dhs/medicaidexpansion/ (last visited
Jan. 19, 2021). The state no doubt acquiesced to new funding conditions when doing so.


                                                49
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 50 of 57




Dist. No. 279 v. M.N.B. ex rel. J.B., 970 F.3d 917, 922 (8th Cir. 2020) (quoting Arlington Cent.

Sch. Dist. Bd. of Educ. v. Murphy, 548 U.S. 291, 296 (2006)).

       The answer is yes. Section 1557 unambiguously informed North Dakota that liability could

attach from engaging in sex discrimination when using federal healthcare funds. See 42 U.S.C. §

18116(a); 20 U.S.C. § 1681(a). By March 2010, a host of federal courts had determined that laws

banning sex discrimination equally barred discrimination based on gender identity. See Glenn v.

Brumby, 663 F.3d 1312, 1317-18 (11th Cir. 2011) (collecting cases, all of which predate the ACA);

see also Tovar v. Essentia Health, 342 F. Supp. 3d 947, 953 (D. Minn. 2018) (rejecting Spending

Clause claim because pre-ACA decisions put defendants “on notice that Section 1557’s

nondiscrimination requirements encompassed gender-identity discrimination”); Flack v. Wis.

Dep’t of Health Servs., 328 F. Supp. 3d 931, 950 (W.D. Wisc. 2018) (rejecting Spending Clause

claim against Section 1557 because when “the Affordable Care Act was enacted, federal courts

had already interpreted prohibitions on sex discrimination to cover adverse treatment of

transgender people”). Harkening back to the contract analogy, dissension about the meaning of a

term does not render an agreement ambiguous. Chavis Van & Storage of Myrtle Beach, Inc. v.

United Van Lines, LLC, 784 F.3d 1183, 1188 (8th Cir. 2015). North Dakota possessed sufficient

notice that Section 1557 could prohibit discrimination based on gender identity, thereby affording

an adequate opportunity to decide whether to continue accepting federal healthcare dollars.

       Furthermore, even if 1965 were the right starting point, Congress expressly reserved “[t]he

right to alter, amend or repeal any provision” of the Medicaid program from day one. 42 U.S.C.

§ 1304. The states have also consented—for more than 30 years—to amend their Medicaid plans

“whenever necessary to reflect . . . [c]hanges in Federal law, regulations, policy interpretations, or

court decisions.” 42 C.F.R. § 430.12(c)(1)(i); Medicaid Program; State Plans and Grants to States,




                                                 50
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 51 of 57




53 Fed. Reg. 36,569, 36,572 (Sept. 21, 1988). Mindful of those provisions, the Supreme Court

commented that the states “might reasonably assume that Congress was entitled to make

adjustments to the Medicaid program as it developed.” Nat’l Fed’n of Indep. Bus., 567 U.S. at

583. Congress has done so numerous times since Medicaid’s genesis, repeatedly conditioning the

receipt of funds on compliance with new amendments. See id. Lack of notice to the states proved

insurmountable in a single instance. That happened when Congress attempted “a shift in kind, not

merely degree” by conditioning all existing Medicaid funding on the states adopting what

amounted to “an element of a comprehensive national plan to provide universal health insurance

coverage.” Id. Surely, then, prohibiting the states from engaging in sex discrimination when

administering Medicaid is a shift in degree, not in kind.

       Lastly, North Dakota’s reliance on Smith v. Rasmussen, 249 F.3d 755 (8th Cir. 2001), is

misplaced. In that case, the Eighth Circuit held that a state’s “prohibition on funding of sex

reassignment surgery is both reasonable and consistent with the Medicaid Act.” 249 F.3d at 761.

Smith is wholly silent, however, on the federal government’s ability to enact new laws and

regulations requiring states to cover gender-transition procedures. North Dakota is left exposed to

that outcome because “participating States are to comply with requirements imposed by the

[Medicaid] Act and by the Secretary of Health and Human Services.” Atkins v. Rivera, 477 U.S.

154, 157 (1986) (citations omitted). Perceived lack of unambiguous notice does not entitle North

Dakota to summary judgment.

       2.      Coercion

       The Spending Clause’s coercion backstop is closely linked to the Tenth Amendment

concept that the federal government may not commandeer the states “to enact or administer a

federal regulatory program.” New York v. United States, 505 U.S. 144, 188 (1992); see also Nat’l




                                                51
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 52 of 57




Fed’n of Indep. Bus., 567 U.S. at 577-78 (discussing Tenth Amendment limitations on the

spending power). To that end, conditions on federal funds cannot “be so coercive as to pass the

point at which ‘pressure turns into compulsion.’” Dole, 483 U.S. at 211 (quoting Steward Machine

Co. v. Davis, 301 U.S. 548, 590 (1937)).

       North Dakota contends that Section 1557 improperly compels the provision and coverage

of gender-transition procedures by threatening to withhold all federal healthcare funding. The

state accepts HHS funds for two distinct purposes: to provide healthcare services and to administer

a Medicaid program. Doc. Nos. 95, ¶ 12; 96-8, ¶ 4. In these circumstances, conditions on funds

for either purpose do not implicate the coercion doctrine.

       Insofar as North Dakota provides federally funded healthcare services, Spending Clause

protection is precluded because HHS regulates private entities in an identical manner. “The

anticommandeering doctrine does not apply when Congress evenhandedly regulates an activity in

which both States and private actors engage.” Murphy v. Nat’l Collegiate Athletic Ass’n, 584

U.S. ___, 138 S. Ct. 1461, 1478 (2018); see also Reno v. Condon, 528 U.S. 141, 150-51 (2000);

South Carolina v. Baker, 485 U.S. 505, 514-15 (1988); Garcia v. San Antonio Metro. Transit

Auth., 469 U.S. 528, 554-56 (1985). North Dakota offers healthcare services alongside private

entities, meaning the state must accept the universally applicable regulations that follow.

       Administering a Medicaid program, on the other hand, is unique to the states. To be sure,

constitutionally impermissible coercion may occur when “conditions take the form of threats to

terminate other significant independent grants . . . as a means of pressuring the States to accept

policy changes.” Nat’l Fed’n of Indep. Bus., 567 U.S. at 580 (emphasis added). But the coercion

doctrine is inapposite where Congress “condition[s] the receipt of funds on the States’ complying

with restrictions on the use of those funds, because that is the means by which Congress ensures




                                                52
      Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 53 of 57




that the funds are spent according to its view of the ‘general Welfare.’” Id. (emphasis added); see

also Dole, 483 U.S. at 210 (“We have also held that a perceived Tenth Amendment limitation on

congressional regulation of state affairs did not concomitantly limit the range of conditions

legitimately placed on federal grants.”); Oklahoma v. U.S. Civ. Serv. Comm’n, 330 U.S. 127, 143

(1947) (explaining that the federal government “does have the power to fix the terms upon which

its money allotments to states shall be disbursed”). Section 1557 is a direct restriction on how

North Dakota may utilize federal healthcare funding, not an indirect inducement to enact new

policies at congressional behest. Because Congress retains the prerogative to impose conditions

on the use of federal funds, North Dakota’s coercion argument falls flat. Summary judgment on

the Spending Clause claims is therefore unwarranted.13

IV.     INJUNCTIVE RELIEF

        Rule 65 of the Federal Rules of Civil Procedure authorizes district courts to grant injunctive

relief. When considering a motion for permanent injunction, four factors control: “(1) the threat

of irreparable harm to the movant; (2) the state of balance between this harm and the injury that

granting the injunction will inflict on other parties; (3) whether the movant proves actual success

on the merits; and (4) the public interest.” Forest Park II v. Hadley, 336 F.3d 724, 731 (8th Cir.

2003) (citing Bank One, Utah v. Guttau, 190 F.3d 844, 847 (8th Cir. 1999)). While no one factor

is dispositive, success on the merits is most important. Brady v. Nat’l Football League, 640 F.3d

785, 789 (8th Cir. 2011). The balance of harms and public interest factors merge when the

government is the opposing party. Nken v. Holder, 556 U.S. 418, 435 (2009). The burden to



13
  For the same reasons, North Dakota is unlikely to succeed on the merits of its Spending Clause
claims. A preliminary injunction is unavailable as a result. See Planned Parenthood Minn., N.D.,
S.D. v. Rounds, 530 F.3d 724, 732-33 (8th Cir. 2008) (en banc) (holding that a plaintiff challenging
government policy must make “a threshold showing that it is likely to prevail on the merits” to
secure a preliminary injunction).


                                                 53
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 54 of 57




demonstrate the necessity of injunctive relief rests with the movant. General Motors Corp. v.

Harry Brown’s, LLC, 563 F.3d 312, 316 (8th Cir. 2009).

       The Catholic Plaintiffs have demonstrated an entitlement to permanent injunctive relief.

An RFRA violation is comparable to the deprivation of a First Amendment right. See Hobby

Lobby Stores, Inc. v. Sebelius, 723 F.3d 1114, 1146 (10th Cir. 2013), aff’d, 573 U.S. 682 (2015);

cf. Opulent Life Church v. City of Holly Springs, 697 F.3d 279, 298 (5th Cir. 2012). So with

actual success on the RFRA claims established, “the other requirements for obtaining a[n] . . .

injunction are generally deemed to have been satisfied.” Minn. Citizens Concerned for Life, Inc.

v. Swanson, 692 F.3d 864, 870 (8th Cir. 2012) (en banc) (citation omitted).

       Touching briefly on the remaining factors, intrusion upon the Catholic Plaintiffs’ exercise

of religion is sufficient to show irreparable harm. See Child Evangelism Fellowship of Minn. v.

Minneapolis Special Sch. Dist. No. 1., 690 F.3d 996, 1000 (8th Cir. 2012) (deeming meritorious

First Amendment claim “likely enough, standing alone, to establish irreparable harm”). The

balance of harms tilts decisively in their favor too. Absent an injunction, they will either be “forced

to violate their sincerely held religious beliefs” by performing and covering gender-transition

procedures “or to incur severe monetary penalties for refusing to comply.” Sharpe Holdings, 801

F.3d at 945. An injunction will also advance the public interest because the protection of

constitutional rights is “always in the public interest.” Carson v. Simon, 978 F.3d 1051, 1061 (8th

Cir. 2020) (citation omitted). Finally, injunctive relief should extend to the Catholic Plaintiffs’

present and future members to avoid “continuous litigation and . . . a waste of judicial resources.”

Christian Emps. All., 2019 WL 2130142, at *5. Having weighed the pertinent factors, the Court

will permanently enjoin the Defendants from enforcing the successfully challenged interpretations

of federal law against the Catholic Plaintiffs.




                                                  54
     Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 55 of 57




V.     CONCLUSION

       The Court has reviewed the record, the parties’ filings, and the relevant legal authority.

For the reasons above, the Defendants’ motion to dismiss for lack of jurisdiction (Doc. No. 112)

is GRANTED IN PART and DENIED IN PART. The abortion-related claims, the APA claims,

and the claims challenging Title IX and other unidentified federal laws are hereby DISMISSED

WITHOUT PREJUDICE. The Plaintiffs’ motions for partial summary judgment and injunctive

relief (Doc. Nos. 96, 98) are GRANTED as to the RFRA claims challenging the interpretations of

Section 1557 and Title VII that require the Catholic Plaintiffs to perform and provide insurance

coverage for gender-transition procedures and DENIED in all other respects.

       The Court DECLARES that HHS’s interpretation of Section 1557 that requires the

Catholic Plaintiffs to perform and provide insurance coverage for gender-transition procedures14

violates their sincerely held religious beliefs without satisfying strict scrutiny under the RFRA.

Accordingly, the Court PERMANENTLY ENJOINS AND RESTRAINS HHS, Secretary Azar,

their divisions, bureaus, agents, officers, commissioners, employees, and anyone acting in concert

or participation with them, including their successors in office, from interpreting or enforcing

Section 1557 of the ACA, 42 U.S.C. § 18116(a), or any implementing regulations thereto against

the Catholic Plaintiffs in a manner that would require them to perform or provide insurance

coverage for gender-transition procedures, including by denying federal financial assistance

because of their failure to perform or provide insurance coverage for such procedures or by

otherwise pursuing, charging, or assessing any penalties, fines, assessments, investigations, or

other enforcement actions.




14
  As used in this order, the term “gender-transition procedures” includes surgery, counseling,
provision of pharmaceuticals, or other treatments sought in furtherance of a gender transition.


                                               55
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 56 of 57




       The Court further DECLARES that the EEOC’s interpretation of Title VII that requires

the CBA and its members to provide insurance coverage for gender-transition procedures violates

their sincerely held religious beliefs without satisfying strict scrutiny under the RFRA.

Accordingly, the Court PERMANENTLY ENJOINS AND RESTRAINS the EEOC, Chair

Dhillon, their divisions, bureaus, agents, officers, commissioners, employees, and anyone acting

in concert or participation with them, including their successors in office, from interpreting or

enforcing Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., or any implementing

regulations thereto against the CBA and its members in a manner that would require them to

provide insurance coverage for gender-transition procedures, including by denying federal

financial assistance because of their failure to provide insurance coverage for such procedures or

by otherwise pursuing, charging, or assessing any penalties, fines, assessments, investigations, or

other enforcement actions.

       The relief provided in this order shall be restricted to the Catholic Plaintiffs, their present

and future members, anyone acting in concert or participation with them, and their respective

health plans and any insurers or TPAs in connection with such health plans. To come within the

scope of this order, a CBA member must meet the following criteria:

       (a) The employer is not yet protected from interpretations of Section 1557 and Title VII

           that require the provision or coverage of gender transitions by any other judicial order;

       (b) The CBA has determined that the employer meets the CBA’s strict membership

           criteria;

       (c) The CBA’s membership criteria have not changed since the CBA filed its initial

           complaint on December 28, 2016; and




                                                 56
    Case 3:16-cv-00386-PDW-ARS Document 124 Filed 01/19/21 Page 57 of 57




       (d) The employer is not subject to an adverse ruling on the merits in another case involving

           interpretations of Section 1557 and Title VII that require the provision or coverage of

           gender transitions.

The Court will set a status conference with the parties in the coming days to discuss resolution of

the remaining claims.

       IT IS SO ORDERED.

       Dated this 19th day of January, 2021.

                                               /s/ Peter D. Welte
                                               Peter D. Welte, Chief Judge
                                               United States District Court




                                                 57
